Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gautron et al, U.S Patent Application Publication No. 20150215512 (“Gautron”) in view of Schied, Christoph, et al. "Spatiotemporal variance-guided filtering: real-time reconstruction for path-traced global illumination." Proceedings of High Performance Graphics. 2017. 1-12. (“Schied”)
Regarding independent claim 1, Gautron teaches a system, comprising: at least one processor; and at least one memory comprising instructions that, in response to execute on by the at least one processor (¶0089 FIG. 6 illustrates an exemplary system 600 in which the various architecture and/or functionality of the various previous embodiments may be implemented. As shown, a system 600 is provided including at least one host processor 601 which is connected to a communication bus 602. The system 600 also includes a main memory 604. Control logic (software) and data are stored in the main memory 604 which may take the form of random access memory (RAM).”; ¶0093 “Computer programs, or computer control logic algorithms, may be stored in the main memory 604 and/or the secondary storage 610. Such computer programs, when executed, enable the system 600 to perform various functions. Memory 604, storage 610, volatile or non-volatile storage, and/or any other type of storage are possible examples of non-transitory computer-readable media.”), cause the system to at least: 
a first record indicative of one or more lights sampled from a set of lights in a virtual scene, the first record associated with a first pixel, the first pixel representative of at least a portion of a first surface in the virtual scene (¶0012-0013 “FIG. 1 shows a method 100 for determining a quantity of light received by an element of a scene in accordance with one embodiment. As shown in operation 102, a first element of a scene that is associated with a first light path of the scene is identified, where the first light path is associated with a plurality of elements of the scene. In one embodiment, the scene may include a scene to be rendered. In another embodiment, a plurality of objects may be included within the scene. In yet another embodiment, each of the plurality of elements of the scene may include a pixel of the scene”; ¶0031-0034 “In one embodiment, performing path space filtering may incorporate one or more techniques (e.g., one or more techniques for filtering, de-noising, etc.). For example, a discontinuity buffer may denoise images by a selective averaging of neighboring pixels. See, for example, "Quasi-Monte Carlo Methods for Photorealistic Image Synthesis" (A. Keller, PhD thesis, University of Kaiserslautern, Germany, 1998), which is hereby incorporated by reference in its entirety. For each pixel the indirect illumination contribution, BRDF value and a surface identifier at the visible point may be stored in the discontinuity buffer. As a post-process the neighborhood of each pixel may be considered: the final value of the pixel may be estimated by averaging the values of neighboring pixels corresponding to the same surface identifier. Further selection may be obtained by measuring the similarity of surface normals. The averaging of values may be performed using uniform weights, or using a normalized filter such as a Gaussian filter.”; [0057] Histogram based filtering is a technique for image denoising based on the observation that pixels with a similar distribution of incoming radiance can be considered similar, and hence combined to reduce the noise in the image. In one embodiment, using a single sample per pixel may not provide meaningful histograms, and as a result, a neighborhood of the pixels may be considered. As simply aggregating neighboring pixels may result in a loss of local precision (edges), a weighted histogram may be generated, in which the contribution of a neighboring pixel may be weighted by its distance from the pixel at which the histogram is calculated. In practice a Gaussian filter may be used to weight the contributions. Both the histogram and the Gaussian-filtered radiance value of the pixel may then be stored.”);
select a second record to combine with the first record, the second record associated with a second pixel representative of at least a portion of a second surface in the virtual scene (¶0014 “Further, as shown in operation 104, a second element of the scene that is associated with the light path is selected, using a selection heuristic. In one embodiment, the selection heuristic may include one or more selection criteria. For example, the second element of the scene may be selected based on one or more of a quantity of light received by the second element, optical properties of the second element, and an arbitrary value. In another embodiment, the arbitrary value may be obtained by combining a position of the first element in a generated image with at least one of a pseudo-random number generator or quasi-Monte Carlo points.”; ¶0031-0034 In one embodiment, performing path space filtering may incorporate one or more techniques (e.g., one or more techniques for filtering, de-noising, etc.). For example, a discontinuity buffer may denoise images by a selective averaging of neighboring pixels. See, for example, "Quasi-Monte Carlo Methods for Photorealistic Image Synthesis" (A. Keller, PhD thesis, University of Kaiserslautern, Germany, 1998), which is hereby incorporated by reference in its entirety. For each pixel the indirect illumination contribution, BRDF value and a surface identifier at the visible point may be stored in the discontinuity buffer. As a post-process the neighborhood of each pixel may be considered: the final value of the pixel may be estimated by averaging the values of neighboring pixels corresponding to the same surface identifier. Further selection may be obtained by measuring the similarity of surface normals. The averaging of values may be performed using uniform weights, or using a normalized filter such as a Gaussian filter.”), the second record selected based, at least in part, on similarity between the first surface and the second surface (¶0020] Also, as shown in operation 112, a second set of light paths is selected, where each element of the second set of light paths satisfies a second similarity measure with the first light path of the scene and the determined statistical information. In one embodiment, the second set of light paths may be selected from a plurality of existing light paths within the scene. In another embodiment, selecting the second set of light paths that satisfies the second similarity measure may include a plurality of additional determinations. ¶0021] For example, selecting the second set of light paths may include determining a surface normal similarity by comparing a surface normal of the selected elements associated with each of the light paths. Additionally, selecting the second set of light paths may include determining a distance between selected elements associated with each of the light paths. Further, selecting the second set of light paths may include determining a length of each of the light paths. Further still, selecting the second set of light paths may include determining a difference between the determined statistical information for each of the light paths. Also, selecting the second set of light paths may include determining that the light paths are similar if the determined surface normal similarity, distance, length, and statistical information difference are below predetermined threshold values.”; ¶0031-0034 “In one embodiment, performing path space filtering may incorporate one or more techniques (e.g., one or more techniques for filtering, de-noising, etc.). For example, a discontinuity buffer may denoise images by a selective averaging of neighboring pixels. See, for example, "Quasi-Monte Carlo Methods for Photorealistic Image Synthesis" (A. Keller, PhD thesis, University of Kaiserslautern, Germany, 1998), which is hereby incorporated by reference in its entirety. For each pixel the indirect illumination contribution, BRDF value and a surface identifier at the visible point may be stored in the discontinuity buffer. As a post-process the neighborhood of each pixel may be considered: the final value of the pixel may be estimated by averaging the values of neighboring pixels corresponding to the same surface identifier. Further selection may be obtained by measuring the similarity of surface normals. The averaging of values may be performed using uniform weights, or using a normalized filter such as a Gaussian filter.”);
combine the first and second records (¶0032 “In one embodiment, a Gaussian filter may be used to accumulate the values of neighboring pixels into local histograms. Additionally, high frequencies due to direct illumination, as well as multiple incoming light directions, may be handled”; ¶0037 “Further, in one embodiment, in a next step, the spatial neighborhood of each vertex may be examined to determine the existence of neighbors with similar properties. Depending on the quantity of neighbors eligible for filtering the algorithm may generate more rays to reach a desired quality. The contributions of the vertices along each path may then be accumulated, yielding the final image.”; ¶0055 “The lack of knowledge on the BRDF properties of the materials may preclude a separate storage of the incoming radiance and the glossy reflectance of the surface. Therefore, the glossy component of the lighting may be the product of those terms, accumulated over the path. Averaging contributions from various bounces can result in undesired color bleeding. FIG. 4 illustrates an example 400 where merging the glossy component of vertices stored at different bounces may result in erroneous bleeding, as the glossy component may represent the glossy contributions gathered along the entire paths. Averaging this component over v and v' would then add a first color on an object of a second color and vice-versa”.; and render the first pixel based, at least in part, on the combined first and second records (¶0032 “In one embodiment, a Gaussian filter may be used to accumulate the values of neighboring pixels into local histograms. Additionally, high frequencies due to direct illumination, as well as multiple incoming light directions, may be handled”; ¶0033  In another embodiment, the discontinuity buffer may be refined to be combined with techniques inspired from instant radiosity. See, for example, "Instant radiosity" (A. Keller, In Proceedings of SIGGRAPH, 49-56, 1997), and "Interactive global illumination" (Wald et a., Tech Report TR-2002-02, Computer Graphics Group, Saarland University, 2002), which are hereby incorporated by reference in their entirety. In particular, interleaved sampling may be used to reduce the amount of virtual point lights (VPL) used when estimating the incoming radiance. For example, instead of sampling every VPL for each pixel (costly) or using a small number of VPLs (prone to aliasing), the image may be split into a set of small patches. Each pixel of a patch may be rendered using a given subset of the total VPL set. This technique may allow for the use of a large total number of VPLs, which may reduce aliasing at the cost of added structured noise. The discontinuity buffer may then be used to remove this noise.”; ¶0050 “As the n-th bounce may not exist for some paths, the algorithm may fall back to storing the last eligible vertex of the path. Also, limiting the maximum depth of the stored vertex may improve the quality of the first rendered frame in ray tracing, as very few samples may be available. The stored information may also include the first hit of the ray, used for both PSF criteria and depth of field estimation. Note that all sampling may be implemented using deterministic consistent quasi-Monte Carlo methods. See, for example, "Quasi-Monte Carlo image synthesis in a nutshell" (A. Keller, In Monte Carlo and Quasi-Monte Carlo Methods 2012, J. Dick, F. Kuo, G. Peters, and I. Sloan, Eds. Springer, 203-238., 2013), which is hereby incorporated by reference in its entirety.). Gautron is understood to be silent on the remaining limitations of claim 1.
 In the same field of endeavor, Schied teaches generate a first record indicative of one or more lights sampled, the first record associated with a first pixel of a graphical frame, the first pixel representative of at least a portion of a first surface (entire paper, ABSTRACT, “We introduce a reconstruction algorithm that generates a temporally stable sequence of images from one path-per-pixel global illumination. To handle such noisy input, we use temporal accumulation to increase the effective sample count and spatiotemporal luminance variance estimates to drive a hierarchical, image-space wavelet filter [Dammertz et al. 2010]. This hierarchy allows us to distinguish between noise and detail at multiple scales using local luminance variance.”…;Reconstruction. We first demodulate surface albedo (including textures and spatially-varying BRDFs) of directly visible surfaces from our sample colors. This avoids our filter having to prevent overblurring of high-frequency texture details. In other words, we filter untextured illumination components and reapply texturing after reconstruction. Besides removing the need of preventing the filter from overly blurring texture details, this also increases the possible spatial reuse for neighboring samples. In case of multilayer materials we add the per-layer albedos, weighted by their sampling probability. Our reconstruction performs three main steps: temporally accumulating our 1 spp path-traced inputs to increase effective sampling rate, using these temporally augmented color samples to estimate local luminance variance, and using these variance estimates to drive a hierarchical a-trous wavelet filter. Figure 3 provides an ` overview, and Section 4 dives into these steps in greater detail. After reconstruction, we (re-)modulate the filter output with the surface albedo.”; see 4 SPATIOTEMPORAL FILTER “Our reconstruction filter takes a 1 spp path-traced color buffer as input, along with a rasterized G-buffer [Saito and Takahashi 1990] and history buffers from the prior frame’s reconstruction. We output a reconstructed image and the following frames’ history buffers. Our G-buffer contains depth, object- and world-space normals, mesh ID, and screen-space motion vectors generated from a rasterization pass for primary visibility. Our history buffers include temporally integrated color and color moment data along with the prior frame’s depths, normals, and mesh IDs. To increase robustness, we deliberately avoid using scene-specific information, such as light positions, shape, or other scene properties, and we do not assume any particular light transport method. Figure 3 highlights the main steps in our filtering pipeline. Section 4.1 describes our temporal sample accumulation, Section 4.2 presents our spatiotemporal estimation of luminance variance, and Section 4.3 details our variance-guided wavelet filter. Section 4.4 provides the edge-stopping functions that control our filter weights.”); 
select a second record to combine with the first record, the second record associated with a second pixel representative of at least a portion of a second surface, the second record selected based, at least in part, on similarity between the first surface and the second surface; combine the first and second records (entire paper, see 4.1 Temporal filtering, “As in TAA, we require a 2D motion vector associated with each color sample Ci for frame i. This describes geometric motion from the prior frame, and allows us to backproject Ci to its screen space location in the prior frame. By accessing a color history buffer, output by our filter in the prior frame, we can continuously accumulate color samples over multiple frames. For each Ci we backproject to find sampleCi−1 from the color history buffer, and compare the two samples’ depths, object-space normals, and mesh IDs to determine if they are consistent (i.e., on the same surface) These consistency tests use empirical similarity metrics similar to the fragment merge heuristics in prior work [Jouppi and Chang 1999; Kerzner and Salvi 2014]. Consistent samples are accumulated as a new integrated color C 0 i via an exponential moving average… To improve image quality under motion we resample Ci−1 by using a 2 × 2 tap bilinear filter. Each tap individually tests backprojected depths, normals and mesh IDs. If a tap contains inconsistent geometry, the sample is discarded and its weight is uniformly redistributed over consistent taps. If no taps remain consistent, we try a larger 3 × 3 filter to help find thin geometry such as foliage. If we still fail to find consistent geometry, the sample represents a disocclusion, so we discard the temporal history and use C 0 i = Ci”) and render the first pixel based, at least in part, on the combined first and second records (entire paper ,3 RECONSTRUCTION PIPELINE, Reconstruction. “We first demodulate surface albedo (including textures and spatially-varying BRDFs) of directly visible surfaces from our sample colors. This avoids our filter having to prevent overblurring of high-frequency texture details. In other words, we filter untextured illumination components and reapply texturing after reconstruction. Besides removing the need of preventing the filter from overly blurring texture details, this also increases the possible spatial reuse for neighboring samples. In case of multilayer materials we add the per-layer albedos, weighted by their sampling probability. Our reconstruction performs three main steps: temporally accumulating our 1 spp path-traced inputs to increase effective sampling rate, using these temporally augmented color samples to estimate local luminance variance, and using these variance estimates to drive a hierarchical a-trous wavelet filter. Figure 3 provides an ` overview, and Section 4 dives into these steps in greater detail. After reconstruction, we (re-)modulate the filter output with the surface albedo. Post Processing. After reconstruction, we perform post processing similar to many of today’s real-time renderers. Our filtered result goes through a tone mapping operator to handle a high dynamic range. Finally, we perform temporal antialiasing [Karis 2014] to increase temporal stability and filter aliasing along geometric edges that our reconstruction filter preserves.; see Figure 1: Our filter takes (le) 1 sample per pixel path-traced input and (center) reconstructs a temporally stable 1920×1080 image in just 10 ms. Compare to (right) a 2048 samples per pixel path-traced reference. Insets compare our input, our filtered results, and a reference on two regions, and show the impact filltered global illumination has over just direct illumination. Given the noisy input, notice the similarity to the reference for glossy reflections, global illumination, and direct soft shadows”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine determining a quantity of light received by element of a scene of Gautron with reconstruction algorithm using spatiotemporal filter as seen in Schied because this modification would generate a temporally stable sequence of images from one path-per-pixel global illumination (abstract of Schied). 
Thus, the combination of Gautron and Schied teaches a system, comprising: at least one processor; and at least one memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least: generate a first record indicative of one or more lights sampled from a set of lights in a virtual scene, the first record associated with a first pixel of a graphical frame, the first pixel representative of at least a portion of a first surface in the virtual scene; select a second record to combine with the first record, the second record associated with a second pixel representative of at least a portion of a second surface in the virtual scene, the second record selected based, at least in part, on similarity between the first surface and the second surface; combine the first and second records; and render the first pixel based, at least in part, on the combined first and second records.
Regarding claim 2, Gautron and Schied teach the system of claim 1, wherein similarity is determined based, at least in part, on at least one of texture, color, reflectivity, translucence, or absorptivity of the second surface (¶0015 of Gautron “Further still, as shown in operation 106, properties of the first and second elements of the scene are determined. In one embodiment, the properties of the first and second elements may include one or more of a location of the first and second elements in space (e.g., within the scene, etc.), a surface normal of the first and second elements, a diffuse reflectance of the first and second elements, and a quantity of light received by the first and second elements.” ¶0020 of Gautron “Also, as shown in operation 112, a second set of light paths is selected, where each element of the second set of light paths satisfies a second similarity measure with the first light path of the scene and the determined statistical information. In one embodiment, the second set of light paths may be selected from a plurality of existing light paths within the scene. In another embodiment, selecting the second set of light paths that satisfies the second similarity measure may include a plurality of additional determinations”; ¶0055 “The lack of knowledge on the BRDF properties of the materials may preclude a separate storage of the incoming radiance and the glossy reflectance of the surface. Therefore, the glossy component of the lighting may be the product of those terms, accumulated over the path. Averaging contributions from various bounces can result in undesired color bleeding. FIG. 4 illustrates an example 400 where merging the glossy component of vertices stored at different bounces may result in erroneous bleeding, as the glossy component may represent the glossy contributions gathered along the entire paths. Averaging this component over v and v' would then add a first color on an object of a second color and vice-versa.”; ¶0047 “ At each path vertex we then compute and potentially store irradiance, diffuse reflectance, a glossy component, and a specular+emission component. Note that the storage of the irradiance instead of the reflected radiance may allow filtering on surfaces featuring high frequency diffuse textures without loss of visual details.”;  see 4.1 Temporal filtering of Schied ) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 3, Gautron and Schied teach the system of claim 1, wherein similarity is determined based, at least in part, on position and orientation of the first surface compared to position and orientation of the second surface (¶0021 of Gautron “For example, selecting the second set of light paths may include determining a surface normal similarity by comparing a surface normal of the selected elements associated with each of the light paths. Additionally, selecting the second set of light paths may include determining a distance between selected elements associated with each of the light paths. Further, selecting the second set of light paths may include determining a length of each of the light paths. Further still, selecting the second set of light paths may include determining a difference between the determined statistical information for each of the light paths. Also, selecting the second set of light paths may include determining that the light paths are similar if the determined surface normal similarity, distance, length, and statistical information difference are below predetermined threshold values.”; ¶0025 of Gautron, see 4.1 Temporal filtering of Schied ) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 4, Gautron and Schied teach the system of claim 1, wherein the second record and second pixel are associated with a second graphical frame that is temporally proximate to the graphical frame (¶0044  of Gautron “One goal of rendering may include obtaining a high quality, very fast preview of arbitrary scenes, such that the overall filtering process may be performed in a very limited time. Also, the use of a uniform grid may not be considered as sparse scenes may result in either low sampling rates or wasted memory space. Therefore, path elements may be stored in a screen-aligned grid, in which nearest-neighbor searches may be performed through lookups in neighboring pixels. This approach may avoid a per-frame generation of a hierarchical data structure.”; see 3 RECONSTRUCTION PIPELINE; see 4 SPATIOTEMPORAL FILTER of Schied “Our reconstruction filter takes a 1 spp path-traced color buffer as input, along with a rasterized G-buffer [Saito and Takahashi 1990] and history buffers from the prior frame’s reconstruction. We output a reconstructed image and the following frames’ history buffers. Our G-buffer contains depth, object- and world-space normals, mesh ID, and screen-space motion vectors generated from a rasterization pass for primary visibility. Our history buffers include temporally integrated color and color moment data along with the prior frame’s depths, normals, and mesh IDs. To increase robustness, we deliberately avoid using scene-specific information, such as light positions, shape, or other scene properties, and we do not assume any particular light transport method. Figure 3 highlights the main steps in our filtering pipeline. Section 4.1 describes our temporal sample accumulation, Section 4.2 presents our spatiotemporal estimation of luminance variance, and Section 4.3 details our variance-guided wavelet filter. Section 4.4 provides the edge-stopping functions that control our filter weights.” see 4.1 Temporal filtering of Schied) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 5, Gautron and Schied teach the system of claim 1, wherein the second surface corresponds to the first surface in a temporally proximate graphical frame(¶0044  of Gautron “One goal of rendering may include obtaining a high quality, very fast preview of arbitrary scenes, such that the overall filtering process may be performed in a very limited time. Also, the use of a uniform grid may not be considered as sparse scenes may result in either low sampling rates or wasted memory space. Therefore, path elements may be stored in a screen-aligned grid, in which nearest-neighbor searches may be performed through lookups in neighboring pixels. This approach may avoid a per-frame generation of a hierarchical data structure.”; see 4 SPATIOTEMPORAL FILTER of Schied; see 4.1 Temporal filtering of Schied “As in TAA, we require a 2D motion vector associated with each color sample Ci for frame i. This describes geometric motion from the prior frame, and allows us to backproject Ci to its screen space location in the prior frame. By accessing a color history buffer, output by our filter in the prior frame, we can continuously accumulate color samples over multiple frames. For each Ci we backproject to find sampleCi−1 from the color history buffer, and compare the two samples’ depths, object-space normals, and mesh IDs to determine if they are consistent (i.e., on the same surface) These consistency tests use empirical similarity metrics similar to the fragment merge heuristics in prior work [Jouppi and Chang 1999; Kerzner and Salvi 2014]. Consistent samples are accumulated as a new integrated color C 0 i via an exponential moving average… To improve image quality under motion we resample Ci−1 by using a 2 × 2 tap bilinear filter. Each tap individually tests backprojected depths, normals and mesh IDs. If a tap contains inconsistent geometry, the sample is discarded and its weight is uniformly redistributed over consistent taps. If no taps remain consistent, we try a larger 3 × 3 filter to help find thin geometry such as foliage. If we still fail to find consistent geometry, the sample represents a disocclusion, so we discard the temporal history and use C 0 i = Ci”) In addition the same motivation is used as the rejection for claim 1.
Regarding claim 6, Gautron and Schied teach the system of claim 1, the at least one memory comprising further instructions that, in response to execution by the at least one processor, cause the system to at least: 
identify the second surface based, at least in part, on a location of the second pixel (¶0031 “ In one embodiment, performing path space filtering may incorporate one or more techniques (e.g., one or more techniques for filtering, de-noising, etc.). For example, a discontinuity buffer may denoise images by a selective averaging of neighboring pixels. See, for example, "Quasi-Monte Carlo Methods for Photorealistic Image Synthesis" (A. Keller, PhD thesis, University of Kaiserslautern, Germany, 1998), which is hereby incorporated by reference in its entirety. For each pixel the indirect illumination contribution, BRDF value and a surface identifier at the visible point may be stored in the discontinuity buffer. As a post-process the neighborhood of each pixel may be considered: the final value of the pixel may be estimated by averaging the values of neighboring pixels corresponding to the same surface identifier. Further selection may be obtained by measuring the similarity of surface normals. The averaging of values may be performed using uniform weights, or using a normalized filter such as a Gaussian filter.”; see 4 SPATIOTEMPORAL FILTER of Schied; see 4.1 Temporal filtering of Schied “As in TAA, we require a 2D motion vector associated with each color sample Ci for frame i. This describes geometric motion from the prior frame, and allows us to backproject Ci to its screen space location in the prior frame. By accessing a color history buffer, output by our filter in the prior frame, we can continuously accumulate color samples over multiple frames. For each Ci we backproject to find sampleCi−1 from the color history buffer, and compare the two samples’ depths, object-space normals, and mesh IDs to determine if they are consistent (i.e., on the same surface) These consistency tests use empirical similarity metrics similar to the fragment merge heuristics in prior work [Jouppi and Chang 1999; Kerzner and Salvi 2014]. Consistent samples are accumulated as a new integrated color C 0 i via an exponential moving average… To improve image quality under motion we resample Ci−1 by using a 2 × 2 tap bilinear filter. Each tap individually tests backprojected depths, normals and mesh IDs. If a tap contains inconsistent geometry, the sample is discarded and its weight is uniformly redistributed over consistent taps. If no taps remain consistent, we try a larger 3 × 3 filter to help find thin geometry such as foliage. If we still fail to find consistent geometry, the sample represents a disocclusion, so we discard the temporal history and use C 0 i = Ci” ); and 
determine the similarity between the first and second surfaces by at least comparing one or more properties of the first surface to one or more properties of the second surface (¶0017 of Gautron “In addition, in one embodiment, the first similarity measure may be satisfied based on one or more criteria associated with each light path. For example, first similarity measure may be based on one or more of the relative positions of image pixels corresponding to each light path, a divergence of surface normals at selected elements associated with each light path, and a distance between selected elements associated with each light path.”;  ¶0021] For example, selecting the second set of light paths may include determining a surface normal similarity by comparing a surface normal of the selected elements associated with each of the light paths. Additionally, selecting the second set of light paths may include determining a distance between selected elements associated with each of the light paths. Further, selecting the second set of light paths may include determining a length of each of the light paths. Further still, selecting the second set of light paths may include determining a difference between the determined statistical information for each of the light paths. Also, selecting the second set of light paths may include determining that the light paths are similar if the determined surface normal similarity, distance, length, and statistical information difference are below predetermined threshold values.”; ee 4 SPATIOTEMPORAL FILTER of Schied; see 4.1 Temporal filtering of Schied “As in TAA, we require a 2D motion vector associated with each color sample Ci for frame i. This describes geometric motion from the prior frame, and allows us to backproject Ci to its screen space location in the prior frame. By accessing a color history buffer, output by our filter in the prior frame, we can continuously accumulate color samples over multiple frames. For each Ci we backproject to find sampleCi−1 from the color history buffer, and compare the two samples’ depths, object-space normals, and mesh IDs to determine if they are consistent (i.e., on the same surface) These consistency tests use empirical similarity metrics similar to the fragment merge heuristics in prior work [Jouppi and Chang 1999; Kerzner and Salvi 2014]. Consistent samples are accumulated as a new integrated color C 0 i via an exponential moving average… To improve image quality under motion we resample Ci−1 by using a 2 × 2 tap bilinear filter. Each tap individually tests backprojected depths, normals and mesh IDs. If a tap contains inconsistent geometry, the sample is discarded and its weight is uniformly redistributed over consistent taps. If no taps remain consistent, we try a larger 3 × 3 filter to help find thin geometry such as foliage. If we still fail to find consistent geometry, the sample represents a disocclusion, so we discard the temporal history and use C 0 i = Ci”) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 7, Gautron and Schied teach the system of claim 1, wherein similarity between the first and second surfaces is determined based, at least in part, on an analysis of one or more optical characteristics of the first surface compared to one or more optical characteristics of the second surface (¶0014 “Further, as shown in operation 104, a second element of the scene that is associated with the light path is selected, using a selection heuristic. In one embodiment, the selection heuristic may include one or more selection criteria. For example, the second element of the scene may be selected based on one or more of a quantity of light received by the second element, optical properties of the second element, and an arbitrary value. In another embodiment, the arbitrary value may be obtained by combining a position of the first element in a generated image with at least one of a pseudo-random number generator or quasi-Monte Carlo points”; ¶0021] For example, selecting the second set of light paths may include determining a surface normal similarity by comparing a surface normal of the selected elements associated with each of the light paths. Additionally, selecting the second set of light paths may include determining a distance between selected elements associated with each of the light paths. Further, selecting the second set of light paths may include determining a length of each of the light paths. Further still, selecting the second set of light paths may include determining a difference between the determined statistical information for each of the light paths. Also, selecting the second set of light paths may include determining that the light paths are similar if the determined surface normal similarity, distance, length, and statistical information difference are below predetermined threshold values.”; 0046] The materials in a rendering engine may be generic, and therefore no assumption may be made on the surface properties. However, the material evaluation may return the irradiance, diffuse reflectance, reflected radiance due to surface glossiness, reflected radiance due to specular reflections, and self-emitted radiance. In another embodiment, following ideas of PSF and (ir)radiance caching, the diffuse component of the lighting may be of relatively low frequency, and thus filterable. See, for example, "Radiance caching for efficient global illumination computation" (Krivanek et al., IEEE Transactions on Visualization and Computer Graphics, 2005), which is hereby incorporated by reference in its entirety. Glossy reflections may also be filtered, provided the BRDF yields smooth reflections. Specular reflections and emission may be bad candidates for filtering as their value can vary arbitrarily. [0047] At each path vertex we then compute and potentially store irradiance, diffuse reflectance, a glossy component, and a specular+emission component. Note that the storage of the irradiance instead of the reflected radiance may allow filtering on surfaces featuring high frequency diffuse textures without loss of visual details.)
Regarding claim 8, Gautron and Schied teach the system of claim 1, wherein the first record comprises at least one of one or more lights, a sum of weights, or a number of lights considered to obtain the one or more lights 9 (¶0012-0013 “FIG. 1 shows a method 100 for determining a quantity of light received by an element of a scene in accordance with one embodiment. As shown in operation 102, a first element of a scene that is associated with a first light path of the scene is identified, where the first light path is associated with a plurality of elements of the scene. In one embodiment, the scene may include a scene to be rendered. In another embodiment, a plurality of objects may be included within the scene. In yet another embodiment, each of the plurality of elements of the scene may include a pixel of the scene”; see 4 SPATIOTEMPORAL FILTER of Schied; see 4.1 Temporal filtering of Schied “As in TAA, we require a 2D motion vector associated with each color sample Ci for frame i. This describes geometric motion from the prior frame, and allows us to backproject Ci to its screen space location in the prior frame. By accessing a color history buffer, output by our filter in the prior frame, we can continuously accumulate color samples over multiple frames. For each Ci we backproject to find sampleCi−1 from the color history buffer, and compare the two samples’ depths, object-space normals, and mesh IDs to determine if they are consistent (i.e., on the same surface) These consistency tests use empirical similarity metrics similar to the fragment merge heuristics in prior work [Jouppi and Chang 1999; Kerzner and Salvi 2014]. Consistent samples are accumulated as a new integrated color C 0 i via an exponential moving average… To improve image quality under motion we resample Ci−1 by using a 2 × 2 tap bilinear filter. Each tap individually tests backprojected depths, normals and mesh IDs. If a tap contains inconsistent geometry, the sample is discarded and its weight is uniformly redistributed over consistent taps. If no taps remain consistent, we try a larger 3 × 3 filter to help find thin geometry such as foliage. If we still fail to find consistent geometry, the sample represents a disocclusion, so we discard the temporal history and use C 0 i = Ci”) In addition the same motivation is used as the rejection for claim 1.
2.	Claims 9-16, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gautron et al, U.S Patent Application Publication No. 20150215512 (“Gautron”) in view of Schied, Christoph, et al. "Spatiotemporal variance-guided filtering: real-time reconstruction for path-traced global illumination." Proceedings of High Performance Graphics. 2017. 1-12. (“Schied”) further in view of Vitter, Jeffrey S. "Random sampling with a reservoir." ACM Transactions on Mathematical Software (TOMS) 11.1 (1985): 37-57. (“VITTER”)
Regarding independent claim 9, Gautron teaches a method of rendering an image, the method comprising:
a first reservoir of lights sampled from a set of lights in a virtual scene, the first reservoir associated with a first pixel representative of at least a portion of a first surface (¶0012-0013 “FIG. 1 shows a method 100 for determining a quantity of light received by an element of a scene in accordance with one embodiment. As shown in operation 102, a first element of a scene that is associated with a first light path of the scene is identified, where the first light path is associated with a plurality of elements of the scene. In one embodiment, the scene may include a scene to be rendered. In another embodiment, a plurality of objects may be included within the scene. In yet another embodiment, each of the plurality of elements of the scene may include a pixel of the scene”; ¶0031-0034 “In one embodiment, performing path space filtering may incorporate one or more techniques (e.g., one or more techniques for filtering, de-noising, etc.). For example, a discontinuity buffer may denoise images by a selective averaging of neighboring pixels. See, for example, "Quasi-Monte Carlo Methods for Photorealistic Image Synthesis" (A. Keller, PhD thesis, University of Kaiserslautern, Germany, 1998), which is hereby incorporated by reference in its entirety. For each pixel the indirect illumination contribution, BRDF value and a surface identifier at the visible point may be stored in the discontinuity buffer. As a post-process the neighborhood of each pixel may be considered: the final value of the pixel may be estimated by averaging the values of neighboring pixels corresponding to the same surface identifier. Further selection may be obtained by measuring the similarity of surface normals. The averaging of values may be performed using uniform weights, or using a normalized filter such as a Gaussian filter.”; ¶0057] Histogram based filtering is a technique for image denoising based on the observation that pixels with a similar distribution of incoming radiance can be considered similar, and hence combined to reduce the noise in the image. In one embodiment, using a single sample per pixel may not provide meaningful histograms, and as a result, a neighborhood of the pixels may be considered. As simply aggregating neighboring pixels may result in a loss of local precision (edges), a weighted histogram may be generated, in which the contribution of a neighboring pixel may be weighted by its distance from the pixel at which the histogram is calculated. In practice a Gaussian filter may be used to weight the contributions. Both the histogram and the Gaussian-filtered radiance value of the pixel may then be stored.);
 selecting a second reservoir to combine with the first reservoir, the second reservoir associated with a second pixel representative of at least a portion of a second surface (¶0014 “Further, as shown in operation 104, a second element of the scene that is associated with the light path is selected, using a selection heuristic. In one embodiment, the selection heuristic may include one or more selection criteria. For example, the second element of the scene may be selected based on one or more of a quantity of light received by the second element, optical properties of the second element, and an arbitrary value. In another embodiment, the arbitrary value may be obtained by combining a position of the first element in a generated image with at least one of a pseudo-random number generator or quasi-Monte Carlo points.”; ¶0031-0034 In one embodiment, performing path space filtering may incorporate one or more techniques (e.g., one or more techniques for filtering, de-noising, etc.). For example, a discontinuity buffer may denoise images by a selective averaging of neighboring pixels. See, for example, "Quasi-Monte Carlo Methods for Photorealistic Image Synthesis" (A. Keller, PhD thesis, University of Kaiserslautern, Germany, 1998), which is hereby incorporated by reference in its entirety. For each pixel the indirect illumination contribution, BRDF value and a surface identifier at the visible point may be stored in the discontinuity buffer. As a post-process the neighborhood of each pixel may be considered: the final value of the pixel may be estimated by averaging the values of neighboring pixels corresponding to the same surface identifier. Further selection may be obtained by measuring the similarity of surface normals. The averaging of values may be performed using uniform weights, or using a normalized filter such as a Gaussian filter.”), wherein the second reservoir is selected based, at least in part, on comparison of a first property of the first surface to a second property of the second surface(¶0020] Also, as shown in operation 112, a second set of light paths is selected, where each element of the second set of light paths satisfies a second similarity measure with the first light path of the scene and the determined statistical information. In one embodiment, the second set of light paths may be selected from a plurality of existing light paths within the scene. In another embodiment, selecting the second set of light paths that satisfies the second similarity measure may include a plurality of additional determinations. ¶0021] For example, selecting the second set of light paths may include determining a surface normal similarity by comparing a surface normal of the selected elements associated with each of the light paths. Additionally, selecting the second set of light paths may include determining a distance between selected elements associated with each of the light paths. Further, selecting the second set of light paths may include determining a length of each of the light paths. Further still, selecting the second set of light paths may include determining a difference between the determined statistical information for each of the light paths. Also, selecting the second set of light paths may include determining that the light paths are similar if the determined surface normal similarity, distance, length, and statistical information difference are below predetermined threshold values.”); merging the first reservoir with the second reservoir (¶0032 “In one embodiment, a Gaussian filter may be used to accumulate the values of neighboring pixels into local histograms. Additionally, high frequencies due to direct illumination, as well as multiple incoming light directions, may be handled”; ¶0037 “Further, in one embodiment, in a next step, the spatial neighborhood of each vertex may be examined to determine the existence of neighbors with similar properties. Depending on the quantity of neighbors eligible for filtering the algorithm may generate more rays to reach a desired quality. The contributions of the vertices along each path may then be accumulated, yielding the final image.”; ¶0055 “The lack of knowledge on the BRDF properties of the materials may preclude a separate storage of the incoming radiance and the glossy reflectance of the surface. Therefore, the glossy component of the lighting may be the product of those terms, accumulated over the path. Averaging contributions from various bounces can result in undesired color bleeding. FIG. 4 illustrates an example 400 where merging the glossy component of vertices stored at different bounces may result in erroneous bleeding, as the glossy component may represent the glossy contributions gathered along the entire paths. Averaging this component over v and v' would then add a first color on an object of a second color and vice-versa”.); and rendering the first pixel based, at least in part, on the merged first and second reservoirs (¶0032 “In one embodiment, a Gaussian filter may be used to accumulate the values of neighboring pixels into local histograms. Additionally, high frequencies due to direct illumination, as well as multiple incoming light directions, may be handled”; ¶0033  In another embodiment, the discontinuity buffer may be refined to be combined with techniques inspired from instant radiosity. See, for example, "Instant radiosity" (A. Keller, In Proceedings of SIGGRAPH, 49-56, 1997), and "Interactive global illumination" (Wald et a., Tech Report TR-2002-02, Computer Graphics Group, Saarland University, 2002), which are hereby incorporated by reference in their entirety. In particular, interleaved sampling may be used to reduce the amount of virtual point lights (VPL) used when estimating the incoming radiance. For example, instead of sampling every VPL for each pixel (costly) or using a small number of VPLs (prone to aliasing), the image may be split into a set of small patches. Each pixel of a patch may be rendered using a given subset of the total VPL set. This technique may allow for the use of a large total number of VPLs, which may reduce aliasing at the cost of added structured noise. The discontinuity buffer may then be used to remove this noise.”; ¶0050 “As the n-th bounce may not exist for some paths, the algorithm may fall back to storing the last eligible vertex of the path. Also, limiting the maximum depth of the stored vertex may improve the quality of the first rendered frame in ray tracing, as very few samples may be available. The stored information may also include the first hit of the ray, used for both PSF criteria and depth of field estimation. Note that all sampling may be implemented using deterministic consistent quasi-Monte Carlo methods. See, for example, "Quasi-Monte Carlo image synthesis in a nutshell" (A. Keller, In Monte Carlo and Quasi-Monte Carlo Methods 2012, J. Dick, F. Kuo, G. Peters, and I. Sloan, Eds. Springer, 203-238., 2013), which is hereby incorporated by reference in its entirety.). Gautron is understood to be silent on the remaining limitations of claim 9.
In the same field of endeavor, Schied teaches generating a first reservoir of lights sampled, the first reservoir associated with a first pixel representative of at least a portion of a first surface(entire paper, (entire paper, ABSTRACT, “We introduce a reconstruction algorithm that generates a temporally stable sequence of images from one path-per-pixel global illumination. To handle such noisy input, we use temporal accumulation to increase the effective sample count and spatiotemporal luminance variance estimates to drive a hierarchical, image-space wavelet filter [Dammertz et al. 2010]. This hierarchy allows us to distinguish between noise and detail at multiple scales using local luminance variance.”…Reconstruction. We first demodulate surface albedo (including textures and spatially-varying BRDFs) of directly visible surfaces from our sample colors. This avoids our filter having to prevent overblurring of high-frequency texture details. In other words, we filter untextured illumination components and reapply texturing after reconstruction. Besides removing the need of preventing the filter from overly blurring texture details, this also increases the possible spatial reuse for neighboring samples. In case of multilayer materials we add the per-layer albedos, weighted by their sampling probability. Our reconstruction performs three main steps: temporally accumulating our 1 spp path-traced inputs to increase effective sampling rate, using these temporally augmented color samples to estimate local luminance variance, and using these variance estimates to drive a hierarchical a-trous wavelet filter. Figure 3 provides an ` overview, and Section 4 dives into these steps in greater detail. After reconstruction, we (re-)modulate the filter output with the surface albedo.”; see 4 SPATIOTEMPORAL FILTER “Our reconstruction filter takes a 1 spp path-traced color buffer as input, along with a rasterized G-buffer [Saito and Takahashi 1990] and history buffers from the prior frame’s reconstruction. We output a reconstructed image and the following frames’ history buffers. Our G-buffer contains depth, object- and world-space normals, mesh ID, and screen-space motion vectors generated from a rasterization pass for primary visibility. Our history buffers include temporally integrated color and color moment data along with the prior frame’s depths, normals, and mesh IDs. To increase robustness, we deliberately avoid using scene-specific information, such as light positions, shape, or other scene properties, and we do not assume any particular light transport method. Figure 3 highlights the main steps in our filtering pipeline. Section 4.1 describes our temporal sample accumulation, Section 4.2 presents our spatiotemporal estimation of luminance variance, and Section 4.3 details our variance-guided wavelet filter. Section 4.4 provides the edge-stopping functions that control our filter weights.”); 
selecting a second reservoir to combine with the first reservoir, the second reservoir associated with a second pixel representative of at least a portion of a second surface, wherein the second reservoir is selected based, at least in part, on comparison of a first property of the first surface to a second property of the second surface; merging the first reservoir with the second reservoir (entire paper, see 4.1 Temporal filtering, “As in TAA, we require a 2D motion vector associated with each color sample Ci for frame i. This describes geometric motion from the prior frame, and allows us to backproject Ci to its screen space location in the prior frame. By accessing a color history buffer, output by our filter in the prior frame, we can continuously accumulate color samples over multiple frames. For each Ci we backproject to find sampleCi−1 from the color history buffer, and compare the two samples’ depths, object-space normals, and mesh IDs to determine if they are consistent (i.e., on the same surface) These consistency tests use empirical similarity metrics similar to the fragment merge heuristics in prior work [Jouppi and Chang 1999; Kerzner and Salvi 2014]. Consistent samples are accumulated as a new integrated color C 0 i via an exponential moving average… To improve image quality under motion we resample Ci−1 by using a 2 × 2 tap bilinear filter. Each tap individually tests backprojected depths, normals and mesh IDs. If a tap contains inconsistent geometry, the sample is discarded and its weight is uniformly redistributed over consistent taps. If no taps remain consistent, we try a larger 3 × 3 filter to help find thin geometry such as foliage. If we still fail to find consistent geometry, the sample represents a disocclusion, so we discard the temporal history and use C 0 i = Ci”); and rendering the first pixel based, at least in part, on the merged first and second reservoirs (entire paper ,3 RECONSTRUCTION PIPELINE, Reconstruction. “We first demodulate surface albedo (including textures and spatially-varying BRDFs) of directly visible surfaces from our sample colors. This avoids our filter having to prevent overblurring of high-frequency texture details. In other words, we filter untextured illumination components and reapply texturing after reconstruction. Besides removing the need of preventing the filter from overly blurring texture details, this also increases the possible spatial reuse for neighboring samples. In case of multilayer materials we add the per-layer albedos, weighted by their sampling probability. Our reconstruction performs three main steps: temporally accumulating our 1 spp path-traced inputs to increase effective sampling rate, using these temporally augmented color samples to estimate local luminance variance, and using these variance estimates to drive a hierarchical a-trous wavelet filter. Figure 3 provides an ` overview, and Section 4 dives into these steps in greater detail. After reconstruction, we (re-)modulate the filter output with the surface albedo. Post Processing. After reconstruction, we perform post processing similar to many of today’s real-time renderers. Our filtered result goes through a tone mapping operator to handle a high dynamic range. Finally, we perform temporal antialiasing [Karis 2014] to increase temporal stability and filter aliasing along geometric edges that our reconstruction filter preserves.; see Figure 1: Our filter takes (le) 1 sample per pixel path-traced input and (center) reconstructs a temporally stable 1920×1080 image in just 10 ms. Compare to (right) a 2048 samples per pixel path-traced reference. Insets compare our input, our filtered results, and a reference on two regions, and show the impact filltered global illumination has over just direct illumination. Given the noisy input, notice the similarity to the reference for glossy reflections, global illumination, and direct soft shadows”) In addition, the same motivation is used as the rejection for claim 1.  Both Gautron and Schied teach records but understood to be silent on reservoir.
In the same field of endeavor, VITTER teaches reservoir (see 2. RESERVOIR ALGORITHMS AND ALGORITHM R All the algorithms we study in this paper are examples of reservoir algorithms. We shall see in the next section that every algorithm for this sampling problem must be a type of reservoir algorithm. The basic idea behind reservoir algorithms is to select a sample of size 2 n, from which a random sample of size n can be . generated. A reservoir algorithm is defined as follows: Definition 1. The first step of any reservoir algorithm is to put the first n records of the file into a “reservoir.” The rest of the records are processed sequentially; records can be selected for the reservoir only as they are processed. An algorithm is a reservoir algorithm if it maintains the invariant that after each record is processed a true random sample of size n can be extracted from the current state of the reservoir”)
Therefore, , it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify determining a quantity of light received by element of a scene of Gautron and reconstruction algorithm using spatiotemporal filter of Schied with apply reservoir algorithms as put the record into a “reservoir” as seen in  VITTER because this modification would select a sample of size 2 n, from which a random sample of size n can be generated (see 2. RESERVOIR ALGORITHMS AND ALGORITHM R of VITTER)
Thus, the combination of Gautron, Schied and VITTER teaches a method of rendering an image, the method comprising: generating a first reservoir of lights sampled from a set of lights in a virtual scene, the first reservoir associated with a first pixel representative of at least a portion of a first surface; selecting a second reservoir to combine with the first reservoir, the second reservoir associated with a second pixel representative of at least a portion of a second surface, wherein the second reservoir is selected based, at least in part, on comparison of a first property of the first surface to a second property of the second surface; merging the first reservoir with the second reservoir; and rendering the first pixel based, at least in part, on the merged first and second reservoirs.
Regarding claim 10, Gautron, Schied and VITTER teach the method of claim 9, wherein the first property of the first surface is at least one of texture, color, position, orientation, reflectivity, translucence, or absorptivity (¶0015 of Gautron “Further still, as shown in operation 106, properties of the first and second elements of the scene are determined. In one embodiment, the properties of the first and second elements may include one or more of a location of the first and second elements in space (e.g., within the scene, etc.), a surface normal of the first and second elements, a diffuse reflectance of the first and second elements, and a quantity of light received by the first and second elements.” ¶0020 of Gautron “Also, as shown in operation 112, a second set of light paths is selected, where each element of the second set of light paths satisfies a second similarity measure with the first light path of the scene and the determined statistical information. In one embodiment, the second set of light paths may be selected from a plurality of existing light paths within the scene. In another embodiment, selecting the second set of light paths that satisfies the second similarity measure may include a plurality of additional determinations”; ¶0055 “The lack of knowledge on the BRDF properties of the materials may preclude a separate storage of the incoming radiance and the glossy reflectance of the surface. Therefore, the glossy component of the lighting may be the product of those terms, accumulated over the path. Averaging contributions from various bounces can result in undesired color bleeding. FIG. 4 illustrates an example 400 where merging the glossy component of vertices stored at different bounces may result in erroneous bleeding, as the glossy component may represent the glossy contributions gathered along the entire paths. Averaging this component over v and v' would then add a first color on an object of a second color and vice-versa.”; ¶0047 “ At each path vertex we then compute and potentially store irradiance, diffuse reflectance, a glossy component, and a specular+emission component. Note that the storage of the irradiance instead of the reflected radiance may allow filtering on surfaces featuring high frequency diffuse textures without loss of visual details.”; see 4.1 Temporal filtering of Schied ) In addition, the same motivation is used as the rejection for claim 9.
Regarding claim 11, Gautron, Schied and VITTER teach the method of claim 9, further comprising: determining that the second pixel is spatially proximate to the first pixel (¶0035-0038] “…Additionally, in one embodiment, the discontinuity level at a given point along a light path may be estimated by computing the average distance to its surrounding geometry. To this end, the hemisphere above each path vertex may be sampled (e.g., using 16 rays, etc.). The irradiance, as well as the mean distance, may be stored with the vertex in a spatial data structure….”¶0049 “Additionally, in one embodiment, a vertex may be eligible for storage if one of these criteria is satisfied: nonzero irradiance, nonzero reflected radiance due to surface glossiness, and nonzero diffuse reflectance. That is, a vertex may be eligible if it contains filterable information. As several vertices along a path may be eligible, at least one of a pseudo-random or quasi-Monte Carlo choice may be used. As filtering a pixel may consider the data stored for the neighboring pixels, the idea is to spread the path information as much as possible so that the reconstruction can benefit from lighting information at as many light bounces as possible. Therefore, depending on a seed computed from the pixel index and the current ray depth, an eligible vertex may be selected or not. A simple pattern may be to keep the first hit for the first pixel, second hit for the second etc. and modulating by a chosen maximum number of bounces (e.g., up to 4, etc.).; ¶0058 “Additionally, in one embodiment, this filtering may be performed by selecting similar pixels within a 5.times.5 neighborhood. Two neighboring pixels may be considered similar if their hit points satisfy normals divergence and distance criteria shown above. If a pixel does not have a sufficient number of similar neighbors (e.g., at least 40% of its neighbors, etc.) the pixel statistics may be considered to be not reliable. In this case the pixel may be flagged so that its values cannot be used when filtering its neighbors during PSF.” see 4 SPATIOTEMPORAL FILTER of Schied); and identifying the second surface based, at least in part, on a location of the second pixel (¶0031 “ In one embodiment, performing path space filtering may incorporate one or more techniques (e.g., one or more techniques for filtering, de-noising, etc.). For example, a discontinuity buffer may denoise images by a selective averaging of neighboring pixels. See, for example, "Quasi-Monte Carlo Methods for Photorealistic Image Synthesis" (A. Keller, PhD thesis, University of Kaiserslautern, Germany, 1998), which is hereby incorporated by reference in its entirety. For each pixel the indirect illumination contribution, BRDF value and a surface identifier at the visible point may be stored in the discontinuity buffer. As a post-process the neighborhood of each pixel may be considered: the final value of the pixel may be estimated by averaging the values of neighboring pixels corresponding to the same surface identifier. Further selection may be obtained by measuring the similarity of surface normals. The averaging of values may be performed using uniform weights, or using a normalized filter such as a Gaussian filter.”; see 4 SPATIOTEMPORAL FILTER of Schied; see 4.1 Temporal filtering of Schied “As in TAA, we require a 2D motion vector associated with each color sample Ci for frame i. This describes geometric motion from the prior frame, and allows us to backproject Ci to its screen space location in the prior frame. By accessing a color history buffer, output by our filter in the prior frame, we can continuously accumulate color samples over multiple frames. For each Ci we backproject to find sampleCi−1 from the color history buffer, and compare the two samples’ depths, object-space normals, and mesh IDs to determine if they are consistent (i.e., on the same surface) These consistency tests use empirical similarity metrics similar to the fragment merge heuristics in prior work [Jouppi and Chang 1999; Kerzner and Salvi 2014]. Consistent samples are accumulated as a new integrated color C 0 i via an exponential moving average… To improve image quality under motion we resample Ci−1 by using a 2 × 2 tap bilinear filter. Each tap individually tests backprojected depths, normals and mesh IDs. If a tap contains inconsistent geometry, the sample is discarded and its weight is uniformly redistributed over consistent taps. If no taps remain consistent, we try a larger 3 × 3 filter to help find thin geometry such as foliage. If we still fail to find consistent geometry, the sample represents a disocclusion, so we discard the temporal history and use C 0 i = Ci” ) In addition, the same motivation is used as the rejection for claim 9.
Regarding claim 12, Gautron, Schied and VITTER teach the method of claim 9, wherein the second reservoir was used to render a prior graphical frame (¶0033] In another embodiment, the discontinuity buffer may be refined to be combined with techniques inspired from instant radiosity. See, for example, "Instant radiosity" (A. Keller, In Proceedings of SIGGRAPH, 49-56, 1997), and "Interactive global illumination" (Wald et a., Tech Report TR-2002-02, Computer Graphics Group, Saarland University, 2002), which are hereby incorporated by reference in their entirety. In particular, interleaved sampling may be used to reduce the amount of virtual point lights (VPL) used when estimating the incoming radiance. For example, instead of sampling every VPL for each pixel (costly) or using a small number of VPLs (prone to aliasing), the image may be split into a set of small patches. Each pixel of a patch may be rendered using a given subset of the total VPL set. This technique may allow for the use of a large total number of VPLs, which may reduce aliasing at the cost of added structured noise. The discontinuity buffer may then be used to remove this noise. “0043] Path space filtering (PSF) may reuse path elements generated when rendering other pixels of the image to improve the quality of the current pixel. See, for example, U.S. application Ser. No. 14/166,794, filed Jan. 28, 2014, which is hereby incorporated by reference in its entirety. This approach may require a number of choices and heuristics: which data structure to use, what to apply the filtering to, which path elements to store, which set of criteria to use to indicate that a path element can be reused to enhance another path, and how many other paths can be reused in a reasonable time.”; see 4 SPATIOTEMPORAL FILTER of Schied; see 4.1 Temporal filtering of Schied “As in TAA, we require a 2D motion vector associated with each color sample Ci for frame i. This describes geometric motion from the prior frame, and allows us to backproject Ci to its screen space location in the prior frame. By accessing a color history buffer, output by our filter in the prior frame, we can continuously accumulate color samples over multiple frames. For each Ci we backproject to find sampleCi−1 from the color history buffer, and compare the two samples’ depths, object-space normals, and mesh IDs to determine if they are consistent (i.e., on the same surface) These consistency tests use empirical similarity metrics similar to the fragment merge heuristics in prior work [Jouppi and Chang 1999; Kerzner and Salvi 2014]. Consistent samples are accumulated as a new integrated color C 0 i via an exponential moving average… To improve image quality under motion we resample Ci−1 by using a 2 × 2 tap bilinear filter. Each tap individually tests backprojected depths, normals and mesh IDs. If a tap contains inconsistent geometry, the sample is discarded and its weight is uniformly redistributed over consistent taps. If no taps remain consistent, we try a larger 3 × 3 filter to help find thin geometry such as foliage. If we still fail to find consistent geometry, the sample represents a disocclusion, so we discard the temporal history and use C 0 i = Ci” ;see 2. RESERVOIR ALGORITHMS AND ALGORITHM R of VITTER “ All the algorithms we study in this paper are examples of reservoir algorithms. We shall see in the next section that every algorithm for this sampling problem must be a type of reservoir algorithm. The basic idea behind reservoir algorithms is to select a sample of size 2 n, from which a random sample of size n can be . generated. A reservoir algorithm is defined as follows: Definition 1. The first step of any reservoir algorithm is to put the first n records of the file into a “reservoir.” The rest of the records are processed sequentially; records can be selected for the reservoir only as they are processed. An algorithm is a reservoir algorithm if it maintains the invariant that after each record is processed a true random sample of size n can be extracted from the current state of the reservoir”) In addition, the same motivation is used as the rejection for claim 9.
Regarding claim 13, Gautron, Schied and VITTER teach the method of claim 9, further comprising: determining to combine the second reservoir with the first reservoir based, at least in part, on a difference between the first property of the first surface and the second property of the second surface being less than a threshold amount (¶0020] Also, as shown in operation 112, a second set of light paths is selected, where each element of the second set of light paths satisfies a second similarity measure with the first light path of the scene and the determined statistical information. In one embodiment, the second set of light paths may be selected from a plurality of existing light paths within the scene. In another embodiment, selecting the second set of light paths that satisfies the second similarity measure may include a plurality of additional determinations. ¶0021] For example, selecting the second set of light paths may include determining a surface normal similarity by comparing a surface normal of the selected elements associated with each of the light paths. Additionally, selecting the second set of light paths may include determining a distance between selected elements associated with each of the light paths. Further, selecting the second set of light paths may include determining a length of each of the light paths. Further still, selecting the second set of light paths may include determining a difference between the determined statistical information for each of the light paths. Also, selecting the second set of light paths may include determining that the light paths are similar if the determined surface normal similarity, distance, length, and statistical information difference are below predetermined threshold values.”; ¶0031-0034 “In one embodiment, performing path space filtering may incorporate one or more techniques (e.g., one or more techniques for filtering, de-noising, etc.). For example, a discontinuity buffer may denoise images by a selective averaging of neighboring pixels. See, for example, "Quasi-Monte Carlo Methods for Photorealistic Image Synthesis" (A. Keller, PhD thesis, University of Kaiserslautern, Germany, 1998), which is hereby incorporated by reference in its entirety. For each pixel the indirect illumination contribution, BRDF value and a surface identifier at the visible point may be stored in the discontinuity buffer. As a post-process the neighborhood of each pixel may be considered: the final value of the pixel may be estimated by averaging the values of neighboring pixels corresponding to the same surface identifier. Further selection may be obtained by measuring the similarity of surface normals. The averaging of values may be performed using uniform weights, or using a normalized filter such as a Gaussian filter.”; see 4 SPATIOTEMPORAL FILTER of Schied; see 4.1 Temporal filtering of Schied “As in TAA, we require a 2D motion vector associated with each color sample Ci for frame i. This describes geometric motion from the prior frame, and allows us to backproject Ci to its screen space location in the prior frame. By accessing a color history buffer, output by our filter in the prior frame, we can continuously accumulate color samples over multiple frames. For each Ci we backproject to find sampleCi−1 from the color history buffer, and compare the two samples’ depths, object-space normals, and mesh IDs to determine if they are consistent (i.e., on the same surface) These consistency tests use empirical similarity metrics similar to the fragment merge heuristics in prior work [Jouppi and Chang 1999; Kerzner and Salvi 2014]. Consistent samples are accumulated as a new integrated color C 0 i via an exponential moving average… To improve image quality under motion we resample Ci−1 by using a 2 × 2 tap bilinear filter. Each tap individually tests backprojected depths, normals and mesh IDs. If a tap contains inconsistent geometry, the sample is discarded and its weight is uniformly redistributed over consistent taps. If no taps remain consistent, we try a larger 3 × 3 filter to help find thin geometry such as foliage. If we still fail to find consistent geometry, the sample represents a disocclusion, so we discard the temporal history and use C 0 i = Ci”; see 2. RESERVOIR ALGORITHMS AND ALGORITHM R of VITTER “ All the algorithms we study in this paper are examples of reservoir algorithms. We shall see in the next section that every algorithm for this sampling problem must be a type of reservoir algorithm. The basic idea behind reservoir algorithms is to select a sample of size 2 n, from which a random sample of size n can be . generated. A reservoir algorithm is defined as follows: Definition 1. The first step of any reservoir algorithm is to put the first n records of the file into a “reservoir.” The rest of the records are processed sequentially; records can be selected for the reservoir only as they are processed. An algorithm is a reservoir algorithm if it maintains the invariant that after each record is processed a true random sample of size n can be extracted from the current state of the reservoir”) In addition, the same motivation is used as the rejection for claim 9.
Regarding claim 14, Gautron, Schied and VITTER teach the method of claim 9, further comprising: determining similarity between the first and second surfaces by analyzing one or more optical characteristics of the first and second surfaces( ¶0014 “Further, as shown in operation 104, a second element of the scene that is associated with the light path is selected, using a selection heuristic. In one embodiment, the selection heuristic may include one or more selection criteria. For example, the second element of the scene may be selected based on one or more of a quantity of light received by the second element, optical properties of the second element, and an arbitrary value. In another embodiment, the arbitrary value may be obtained by combining a position of the first element in a generated image with at least one of a pseudo-random number generator or quasi-Monte Carlo points” ¶0021] For example, selecting the second set of light paths may include determining a surface normal similarity by comparing a surface normal of the selected elements associated with each of the light paths. Additionally, selecting the second set of light paths may include determining a distance between selected elements associated with each of the light paths. Further, selecting the second set of light paths may include determining a length of each of the light paths. Further still, selecting the second set of light paths may include determining a difference between the determined statistical information for each of the light paths. Also, selecting the second set of light paths may include determining that the light paths are similar if the determined surface normal similarity, distance, length, and statistical information difference are below predetermined threshold values.” 0046] The materials in a rendering engine may be generic, and therefore no assumption may be made on the surface properties. However, the material evaluation may return the irradiance, diffuse reflectance, reflected radiance due to surface glossiness, reflected radiance due to specular reflections, and self-emitted radiance. In another embodiment, following ideas of PSF and (ir)radiance caching, the diffuse component of the lighting may be of relatively low frequency, and thus filterable. See, for example, "Radiance caching for efficient global illumination computation" (Krivanek et al., IEEE Transactions on Visualization and Computer Graphics, 2005), which is hereby incorporated by reference in its entirety. Glossy reflections may also be filtered, provided the BRDF yields smooth reflections. Specular reflections and emission may be bad candidates for filtering as their value can vary arbitrarily. [0047] At each path vertex we then compute and potentially store irradiance, diffuse reflectance, a glossy component, and a specular+emission component. Note that the storage of the irradiance instead of the reflected radiance may allow filtering on surfaces featuring high frequency diffuse textures without loss of visual details.)
Regarding claim 15, Gautron, Schied and VITTER teach the method of claim 9, further comprising: computing a measure of similarity between the first and second surfaces based, at least in part, on input to one or more neural networks comprising one or more properties of the first and second surfaces (¶0021] For example, selecting the second set of light paths may include determining a surface normal similarity by comparing a surface normal of the selected elements associated with each of the light paths. Additionally, selecting the second set of light paths may include determining a distance between selected elements associated with each of the light paths. Further, selecting the second set of light paths may include determining a length of each of the light paths. Further still, selecting the second set of light paths may include determining a difference between the determined statistical information for each of the light paths. Also, selecting the second set of light paths may include determining that the light paths are similar if the determined surface normal similarity, distance, length, and statistical information difference are below predetermined threshold values.” 0046] The materials in a rendering engine may be generic, and therefore no assumption may be made on the surface properties. However, the material evaluation may return the irradiance, diffuse reflectance, reflected radiance due to surface glossiness, reflected radiance due to specular reflections, and self-emitted radiance. In another embodiment, following ideas of PSF and (ir)radiance caching, the diffuse component of the lighting may be of relatively low frequency, and thus filterable. See, for example, "Radiance caching for efficient global illumination computation" (Krivanek et al., IEEE Transactions on Visualization and Computer Graphics, 2005), which is hereby incorporated by reference in its entirety. Glossy reflections may also be filtered, provided the BRDF yields smooth reflections. Specular reflections and emission may be bad candidates for filtering as their value can vary arbitrarily. [0047] At each path vertex we then compute and potentially store irradiance, diffuse reflectance, a glossy component, and a specular+emission component. Note that the storage of the irradiance instead of the reflected radiance may allow filtering on surfaces featuring high frequency diffuse textures without loss of visual details.”;  see 2 RELATED WORK  of Schied “…..Weighting the edge-stopping functions’ components per-pixel further improves robustness to spatially varying sampling noise. Li et al. [2012], Rousselle et at. [2013], Kalantari et al. [2013], and Bauszat et at. [2015a] create a bank of candidate filters and select or interpolate filters per pixel depending on estimated input variance or filter error. Kalantari et al. [2015] propose applying a small neural network to control a cross bilateral filter’s per-pixel feature weights. These filters can apply at even relatively low sampling rates, but rely on significant preprocessing or smoothing error estimates and they currently do not run in real-time…..”) In addition, the same motivation is used as the rejection for claim 9.
Regarding claim 16, Gautron, Schied and VITTER teach the method of claim 9, wherein the first reservoir comprises at least one of an output sample, a sum of weights, or a number of lights considered to generate the output sample ((¶0012-0013 “FIG. 1 shows a method 100 for determining a quantity of light received by an element of a scene in accordance with one embodiment. As shown in operation 102, a first element of a scene that is associated with a first light path of the scene is identified, where the first light path is associated with a plurality of elements of the scene. In one embodiment, the scene may include a scene to be rendered. In another embodiment, a plurality of objects may be included within the scene. In yet another embodiment, each of the plurality of elements of the scene may include a pixel of the scene”; see 4 SPATIOTEMPORAL FILTER of Schied; see 4.1 Temporal filtering of Schied “As in TAA, we require a 2D motion vector associated with each color sample Ci for frame i. This describes geometric motion from the prior frame, and allows us to backproject Ci to its screen space location in the prior frame. By accessing a color history buffer, output by our filter in the prior frame, we can continuously accumulate color samples over multiple frames. For each Ci we backproject to find sampleCi−1 from the color history buffer, and compare the two samples’ depths, object-space normals, and mesh IDs to determine if they are consistent (i.e., on the same surface) These consistency tests use empirical similarity metrics similar to the fragment merge heuristics in prior work [Jouppi and Chang 1999; Kerzner and Salvi 2014]. Consistent samples are accumulated as a new integrated color C 0 i via an exponential moving average… To improve image quality under motion we resample Ci−1 by using a 2 × 2 tap bilinear filter. Each tap individually tests backprojected depths, normals and mesh IDs. If a tap contains inconsistent geometry, the sample is discarded and its weight is uniformly redistributed over consistent taps. If no taps remain consistent, we try a larger 3 × 3 filter to help find thin geometry such as foliage. If we still fail to find consistent geometry, the sample represents a disocclusion, so we discard the temporal history and use C 0 i = Ci” see 2. RESERVOIR ALGORITHMS AND ALGORITHM R of VITTER “ All the algorithms we study in this paper are examples of reservoir algorithms. We shall see in the next section that every algorithm for this sampling problem must be a type of reservoir algorithm. The basic idea behind reservoir algorithms is to select a sample of size 2 n, from which a random sample of size n can be . generated. A reservoir algorithm is defined as follows: Definition 1. The first step of any reservoir algorithm is to put the first n records of the file into a “reservoir.” The rest of the records are processed sequentially; records can be selected for the reservoir only as they are processed. An algorithm is a reservoir algorithm if it maintains the invariant that after each record is processed a true random sample of size n can be extracted from the current state of the reservoir”) In addition, the same motivation is used as the rejection for claim 9.
Regarding independent claim 18, Gautron teaches a non-transitory computer-readable storage medium comprising instructions that, in response to execution by at least one processor of a computing device(¶0089 FIG. 6 illustrates an exemplary system 600 in which the various architecture and/or functionality of the various previous embodiments may be implemented. As shown, a system 600 is provided including at least one host processor 601 which is connected to a communication bus 602. The system 600 also includes a main memory 604. Control logic (software) and data are stored in the main memory 604 which may take the form of random access memory (RAM).”; ¶0093 “Computer programs, or computer control logic algorithms, may be stored in the main memory 604 and/or the secondary storage 610. Such computer programs, when executed, enable the system 600 to perform various functions. Memory 604, storage 610, volatile or non-volatile storage, and/or any other type of storage are possible examples of non-transitory computer-readable media.”), cause the computing device to at least:
a first reservoir associated with a first pixel associated with a first surface, information indicative of one or more lights sampled from a set of lights in a virtual scene, the one or more lights sampled based, at least in part, on suitability of a respective light for rendering the first pixel(¶0012-0013 “FIG. 1 shows a method 100 for determining a quantity of light received by an element of a scene in accordance with one embodiment. As shown in operation 102, a first element of a scene that is associated with a first light path of the scene is identified, where the first light path is associated with a plurality of elements of the scene. In one embodiment, the scene may include a scene to be rendered. In another embodiment, a plurality of objects may be included within the scene. In yet another embodiment, each of the plurality of elements of the scene may include a pixel of the scene”; ¶0031-0034 “In one embodiment, performing path space filtering may incorporate one or more techniques (e.g., one or more techniques for filtering, de-noising, etc.). For example, a discontinuity buffer may denoise images by a selective averaging of neighboring pixels. See, for example, "Quasi-Monte Carlo Methods for Photorealistic Image Synthesis" (A. Keller, PhD thesis, University of Kaiserslautern, Germany, 1998), which is hereby incorporated by reference in its entirety. For each pixel the indirect illumination contribution, BRDF value and a surface identifier at the visible point may be stored in the discontinuity buffer. As a post-process the neighborhood of each pixel may be considered: the final value of the pixel may be estimated by averaging the values of neighboring pixels corresponding to the same surface identifier. Further selection may be obtained by measuring the similarity of surface normals. The averaging of values may be performed using uniform weights, or using a normalized filter such as a Gaussian filter.” ¶0043] Path space filtering (PSF) may reuse path elements generated when rendering other pixels of the image to improve the quality of the current pixel. See, for example, U.S. application Ser. No. 14/166,794, filed Jan. 28, 2014, which is hereby incorporated by reference in its entirety. This approach may require a number of choices and heuristics: which data structure to use, what to apply the filtering to, which path elements to store, which set of criteria to use to indicate that a path element can be reused to enhance another path, and how many other paths can be reused in a reasonable time.”; ¶0044] One goal of rendering may include obtaining a high quality, very fast preview of arbitrary scenes, such that the overall filtering process may be performed in a very limited time. Also, the use of a uniform grid may not be considered as sparse scenes may result in either low sampling rates or wasted memory space. Therefore, path elements may be stored in a screen-aligned grid, in which nearest-neighbor searches may be performed through lookups in neighboring pixels. This approach may avoid a per-frame generation of a hierarchical data structure.” [0049] Additionally, in one embodiment, a vertex may be eligible for storage if one of these criteria is satisfied: nonzero irradiance, nonzero reflected radiance due to surface glossiness, and nonzero diffuse reflectance. That is, a vertex may be eligible if it contains filterable information. As several vertices along a path may be eligible, at least one of a pseudo-random or quasi-Monte Carlo choice may be used. As filtering a pixel may consider the data stored for the neighboring pixels, the idea is to spread the path information as much as possible so that the reconstruction can benefit from lighting information at as many light bounces as possible. Therefore, depending on a seed computed from the pixel index and the current ray depth, an eligible vertex may be selected or not. A simple pattern may be to keep the first hit for the first pixel, second hit for the second etc. and modulating by a chosen maximum number of bounces (e.g., up to 4, etc.).”);
select a second reservoir associated with a second pixel associated with a second surface(¶0014 “Further, as shown in operation 104, a second element of the scene that is associated with the light path is selected, using a selection heuristic. In one embodiment, the selection heuristic may include one or more selection criteria. For example, the second element of the scene may be selected based on one or more of a quantity of light received by the second element, optical properties of the second element, and an arbitrary value. In another embodiment, the arbitrary value may be obtained by combining a position of the first element in a generated image with at least one of a pseudo-random number generator or quasi-Monte Carlo points.”; ¶0031-0034 In one embodiment, performing path space filtering may incorporate one or more techniques (e.g., one or more techniques for filtering, de-noising, etc.). For example, a discontinuity buffer may denoise images by a selective averaging of neighboring pixels. See, for example, "Quasi-Monte Carlo Methods for Photorealistic Image Synthesis" (A. Keller, PhD thesis, University of Kaiserslautern, Germany, 1998), which is hereby incorporated by reference in its entirety. For each pixel the indirect illumination contribution, BRDF value and a surface identifier at the visible point may be stored in the discontinuity buffer. As a post-process the neighborhood of each pixel may be considered: the final value of the pixel may be estimated by averaging the values of neighboring pixels corresponding to the same surface identifier. Further selection may be obtained by measuring the similarity of surface normals. The averaging of values may be performed using uniform weights, or using a normalized filter such as a Gaussian filter.”), the second reservoir selected based, at least in part, on similarity between a first property of the first surface and a second property of the second surface (¶0020] Also, as shown in operation 112, a second set of light paths is selected, where each element of the second set of light paths satisfies a second similarity measure with the first light path of the scene and the determined statistical information. In one embodiment, the second set of light paths may be selected from a plurality of existing light paths within the scene. In another embodiment, selecting the second set of light paths that satisfies the second similarity measure may include a plurality of additional determinations. ¶0021] For example, selecting the second set of light paths may include determining a surface normal similarity by comparing a surface normal of the selected elements associated with each of the light paths. Additionally, selecting the second set of light paths may include determining a distance between selected elements associated with each of the light paths. Further, selecting the second set of light paths may include determining a length of each of the light paths. Further still, selecting the second set of light paths may include determining a difference between the determined statistical information for each of the light paths. Also, selecting the second set of light paths may include determining that the light paths are similar if the determined surface normal similarity, distance, length, and statistical information difference are below predetermined threshold values.”) and render the first pixel based, at least in part, on a combination of the first and second reservoirs ((¶0032 “In one embodiment, a Gaussian filter may be used to accumulate the values of neighboring pixels into local histograms. Additionally, high frequencies due to direct illumination, as well as multiple incoming light directions, may be handled”; ¶0033  In another embodiment, the discontinuity buffer may be refined to be combined with techniques inspired from instant radiosity. See, for example, "Instant radiosity" (A. Keller, In Proceedings of SIGGRAPH, 49-56, 1997), and "Interactive global illumination" (Wald et a., Tech Report TR-2002-02, Computer Graphics Group, Saarland University, 2002), which are hereby incorporated by reference in their entirety. In particular, interleaved sampling may be used to reduce the amount of virtual point lights (VPL) used when estimating the incoming radiance. For example, instead of sampling every VPL for each pixel (costly) or using a small number of VPLs (prone to aliasing), the image may be split into a set of small patches. Each pixel of a patch may be rendered using a given subset of the total VPL set. This technique may allow for the use of a large total number of VPLs, which may reduce aliasing at the cost of added structured noise. The discontinuity buffer may then be used to remove this noise.”; ¶0050 “As the n-th bounce may not exist for some paths, the algorithm may fall back to storing the last eligible vertex of the path. Also, limiting the maximum depth of the stored vertex may improve the quality of the first rendered frame in ray tracing, as very few samples may be available. The stored information may also include the first hit of the ray, used for both PSF criteria and depth of field estimation. Note that all sampling may be implemented using deterministic consistent quasi-Monte Carlo methods. See, for example, "Quasi-Monte Carlo image synthesis in a nutshell" (A. Keller, In Monte Carlo and Quasi-Monte Carlo Methods 2012, J. Dick, F. Kuo, G. Peters, and I. Sloan, Eds. Springer, 203-238., 2013), which is hereby incorporated by reference in its entirety.). Gautron is understood to be silent on the remaining limitations of claim 18.
In the same field of endeavor, Schied teaches store, in a first reservoir associated with a first pixel associated with a first surface, information indicative of one or more lights sampled, the one or more lights sampled based, at least in part, on suitability of a respective light for rendering the first pixel (entire paper, ABSTRACT, “We introduce a reconstruction algorithm that generates a temporally stable sequence of images from one path-per-pixel global illumination. To handle such noisy input, we use temporal accumulation to increase the effective sample count and spatiotemporal luminance variance estimates to drive a hierarchical, image-space wavelet filter [Dammertz et al. 2010]. This hierarchy allows us to distinguish between noise and detail at multiple scales using local luminance variance.”… Reconstruction. “We first demodulate surface albedo (including textures and spatially-varying BRDFs) of directly visible surfaces from our sample colors. This avoids our filter having to prevent overblurring of high-frequency texture details. In other words, we filter untextured illumination components and reapply texturing after reconstruction. Besides removing the need of preventing the filter from overly blurring texture details, this also increases the possible spatial reuse for neighboring samples. In case of multilayer materials we add the per-layer albedos, weighted by their sampling probability. Our reconstruction performs three main steps: temporally accumulating our 1 spp path-traced inputs to increase effective sampling rate, using these temporally augmented color samples to estimate local luminance variance, and using these variance estimates to drive a hierarchical a-trous wavelet filter. Figure 3 provides an ` overview, and Section 4 dives into these steps in greater detail. After reconstruction, we (re-)modulate the filter output with the surface albedo.”; see 4 SPATIOTEMPORAL FILTER “Our reconstruction filter takes a 1 spp path-traced color buffer as input, along with a rasterized G-buffer [Saito and Takahashi 1990] and history buffers from the prior frame’s reconstruction. We output a reconstructed image and the following frames’ history buffers. Our G-buffer contains depth, object- and world-space normals, mesh ID, and screen-space motion vectors generated from a rasterization pass for primary visibility. Our history buffers include temporally integrated color and color moment data along with the prior frame’s depths, normals, and mesh IDs. To increase robustness, we deliberately avoid using scene-specific information, such as light positions, shape, or other scene properties, and we do not assume any particular light transport method. Figure 3 highlights the main steps in our filtering pipeline. Section 4.1 describes our temporal sample accumulation, Section 4.2 presents our spatiotemporal estimation of luminance variance, and Section 4.3 details our variance-guided wavelet filter. Section 4.4 provides the edge-stopping functions that control our filter weights.”); 
select a second reservoir associated with a second pixel associated with a second surface, the second reservoir selected based, at least in part, on similarity between a first property of the first surface and a second property of the second surface; and render the first pixel based, at least in part, on a combination of the first and second reservoirs (entire paper, see 4.1 Temporal filtering, “As in TAA, we require a 2D motion vector associated with each color sample Ci for frame i. This describes geometric motion from the prior frame, and allows us to backproject Ci to its screen space location in the prior frame. By accessing a color history buffer, output by our filter in the prior frame, we can continuously accumulate color samples over multiple frames. For each Ci we backproject to find sampleCi−1 from the color history buffer, and compare the two samples’ depths, object-space normals, and mesh IDs to determine if they are consistent (i.e., on the same surface) These consistency tests use empirical similarity metrics similar to the fragment merge heuristics in prior work [Jouppi and Chang 1999; Kerzner and Salvi 2014]. Consistent samples are accumulated as a new integrated color C 0 i via an exponential moving average… To improve image quality under motion we resample Ci−1 by using a 2 × 2 tap bilinear filter. Each tap individually tests backprojected depths, normals and mesh IDs. If a tap contains inconsistent geometry, the sample is discarded and its weight is uniformly redistributed over consistent taps. If no taps remain consistent, we try a larger 3 × 3 filter to help find thin geometry such as foliage. If we still fail to find consistent geometry, the sample represents a disocclusion, so we discard the temporal history and use C 0 i = Ci”); and rendering the first pixel based, at least in part, on the merged first and second reservoirs (entire paper ,3 RECONSTRUCTION PIPELINE, Reconstruction. “We first demodulate surface albedo (including textures and spatially-varying BRDFs) of directly visible surfaces from our sample colors. This avoids our filter having to prevent overblurring of high-frequency texture details. In other words, we filter untextured illumination components and reapply texturing after reconstruction. Besides removing the need of preventing the filter from overly blurring texture details, this also increases the possible spatial reuse for neighboring samples. In case of multilayer materials we add the per-layer albedos, weighted by their sampling probability. Our reconstruction performs three main steps: temporally accumulating our 1 spp path-traced inputs to increase effective sampling rate, using these temporally augmented color samples to estimate local luminance variance, and using these variance estimates to drive a hierarchical a-trous wavelet filter. Figure 3 provides an ` overview, and Section 4 dives into these steps in greater detail. After reconstruction, we (re-)modulate the filter output with the surface albedo. Post Processing. After reconstruction, we perform post processing similar to many of today’s real-time renderers. Our filtered result goes through a tone mapping operator to handle a high dynamic range. Finally, we perform temporal antialiasing [Karis 2014] to increase temporal stability and filter aliasing along geometric edges that our reconstruction filter preserves.; see Figure 1: Our filter takes (le) 1 sample per pixel path-traced input and (center) reconstructs a temporally stable 1920×1080 image in just 10 ms. Compare to (right) a 2048 samples per pixel path-traced reference. Insets compare our input, our filtered results, and a reference on two regions, and show the impact filltered global illumination has over just direct illumination. Given the noisy input, notice the similarity to the reference for glossy reflections, global illumination, and direct soft shadows”) In addition, the same motivation is used as the rejection for claim 18.  Both Gautron and Schied teach records but understood to be silent on reservoir.
In the same field of endeavor, VITTER teaches reservoir (see 2. RESERVOIR ALGORITHMS AND ALGORITHM R All the algorithms we study in this paper are examples of reservoir algorithms. We shall see in the next section that every algorithm for this sampling problem must be a type of reservoir algorithm. The basic idea behind reservoir algorithms is to select a sample of size 2 n, from which a random sample of size n can be . generated. A reservoir algorithm is defined as follows: Definition 1. The first step of any reservoir algorithm is to put the first n records of the file into a “reservoir.” The rest of the records are processed sequentially; records can be selected for the reservoir only as they are processed. An algorithm is a reservoir algorithm if it maintains the invariant that after each record is processed a true random sample of size n can be extracted from the current state of the reservoir”) In addition, the same motivation is used as the rejection for claim 9.
Thus the combination of Gautron, Schied and VITTER teaches a non-transitory computer-readable storage medium comprising instructions that, in response to execution by at least one processor of a computing device, cause the computing device to at least: store, in a first reservoir associated with a first pixel associated with a first surface, information indicative of one or more lights sampled from a set of lights in a virtual scene, the one or more lights sampled based, at least in part, on suitability of a respective light for rendering the first pixel; select a second reservoir associated with a second pixel associated with a second surface, the second reservoir selected based, at least in part, on similarity between a first property of the first surface and a second property of the second surface; and render the first pixel based, at least in part, on a combination of the first and second reservoirs.
Regarding claim 19, Gautron, Schied and VITTER teach the non-transitory computer-readable storage medium of claim 18, comprising further instructions that, in response to execution by at least one processor of the computing device, cause the computing device to at least: select the second reservoir based, at least in part, on spatial proximity between the first and second surfaces (0035-0038] “…Additionally, in one embodiment, the discontinuity level at a given point along a light path may be estimated by computing the average distance to its surrounding geometry. To this end, the hemisphere above each path vertex may be sampled (e.g., using 16 rays, etc.). The irradiance, as well as the mean distance, may be stored with the vertex in a spatial data structure….”¶0049 “Additionally, in one embodiment, a vertex may be eligible for storage if one of these criteria is satisfied: nonzero irradiance, nonzero reflected radiance due to surface glossiness, and nonzero diffuse reflectance. That is, a vertex may be eligible if it contains filterable information. As several vertices along a path may be eligible, at least one of a pseudo-random or quasi-Monte Carlo choice may be used. As filtering a pixel may consider the data stored for the neighboring pixels, the idea is to spread the path information as much as possible so that the reconstruction can benefit from lighting information at as many light bounces as possible. Therefore, depending on a seed computed from the pixel index and the current ray depth, an eligible vertex may be selected or not. A simple pattern may be to keep the first hit for the first pixel, second hit for the second etc. and modulating by a chosen maximum number of bounces (e.g., up to 4, etc.).; ¶0058 “Additionally, in one embodiment, this filtering may be performed by selecting similar pixels within a 5.times.5 neighborhood. Two neighboring pixels may be considered similar if their hit points satisfy normals divergence and distance criteria shown above. If a pixel does not have a sufficient number of similar neighbors (e.g., at least 40% of its neighbors, etc.) the pixel statistics may be considered to be not reliable. In this case the pixel may be flagged so that its values cannot be used when filtering its neighbors during PSF.”; ¶0044  of Gautron “One goal of rendering may include obtaining a high quality, very fast preview of arbitrary scenes, such that the overall filtering process may be performed in a very limited time. Also, the use of a uniform grid may not be considered as sparse scenes may result in either low sampling rates or wasted memory space. Therefore, path elements may be stored in a screen-aligned grid, in which nearest-neighbor searches may be performed through lookups in neighboring pixels. This approach may avoid a per-frame generation of a hierarchical data structure.”; see 3 RECONSTRUCTION PIPELINE; see 4 SPATIOTEMPORAL FILTER of Schied “Our reconstruction filter takes a 1 spp path-traced color buffer as input, along with a rasterized G-buffer [Saito and Takahashi 1990] and history buffers from the prior frame’s reconstruction. We output a reconstructed image and the following frames’ history buffers. Our G-buffer contains depth, object- and world-space normals, mesh ID, and screen-space motion vectors generated from a rasterization pass for primary visibility. Our history buffers include temporally integrated color and color moment data along with the prior frame’s depths, normals, and mesh IDs. To increase robustness, we deliberately avoid using scene-specific information, such as light positions, shape, or other scene properties, and we do not assume any particular light transport method. Figure 3 highlights the main steps in our filtering pipeline. Section 4.1 describes our temporal sample accumulation, Section 4.2 presents our spatiotemporal estimation of luminance variance, and Section 4.3 details our variance-guided wavelet filter. Section 4.4 provides the edge-stopping functions that control our filter weights.” see 4.1 Temporal filtering of Schied; ee 2. RESERVOIR ALGORITHMS AND ALGORITHM R All the algorithms we study in this paper are examples of reservoir algorithms. We shall see in the next section that every algorithm for this sampling problem must be a type of reservoir algorithm. The basic idea behind reservoir algorithms is to select a sample of size 2 n, from which a random sample of size n can be . generated. A reservoir algorithm is defined as follows: Definition 1. The first step of any reservoir algorithm is to put the first n records of the file into a “reservoir.” The rest of the records are processed sequentially; records can be selected for the reservoir only as they are processed. An algorithm is a reservoir algorithm if it maintains the invariant that after each record is processed a true random sample of size n can be extracted from the current state of the reservoir”) In addition, the same motivation is used as the rejection for claim 9.
Regarding claim 20, Gautron, Schied and VITTER teach the non-transitory computer-readable storage medium of claim 18, comprising further instructions that, in response to execution by at least one processor of the computing device, cause the computing device to at least:
 search, in one or more data structures, for the second surface based, at least in part, on the first property (¶0038 “Further still, in one embodiment, the search range for eligible neighbors may be given by a spatial filter kernel in image space. Also, the observations relating the frequency of the lighting to the geometric properties of the surfaces may be used as selection criteria in PSF. Finally, the storage of path vertices may also be used with the PSF approach. In another embodiment, the problem of filtering both direct and indirect lighting may be addressed, with arbitrary materials. In yet another embodiment, further criteria for filtering selection may be introduced, and the use of a spatial data structure may be avoided.”; 4. ALGORITHMS X AND Y of VITTER) In addition, the same motivation is used as the rejection for claim 9.
Regarding claim 21, Gautron, Schied and VITTER teach the non-transitory computer-readable storage medium of claim 18, comprising further instructions that, in response to execution by at least one processor of the computing device, cause the computing device to at least: 
select the second reservoir from among a plurality of reservoirs used to render pixels of a temporally proximate graphical frame (¶0033] In another embodiment, the discontinuity buffer may be refined to be combined with techniques inspired from instant radiosity. See, for example, "Instant radiosity" (A. Keller, In Proceedings of SIGGRAPH, 49-56, 1997), and "Interactive global illumination" (Wald et a., Tech Report TR-2002-02, Computer Graphics Group, Saarland University, 2002), which are hereby incorporated by reference in their entirety. In particular, interleaved sampling may be used to reduce the amount of virtual point lights (VPL) used when estimating the incoming radiance. For example, instead of sampling every VPL for each pixel (costly) or using a small number of VPLs (prone to aliasing), the image may be split into a set of small patches. Each pixel of a patch may be rendered using a given subset of the total VPL set. This technique may allow for the use of a large total number of VPLs, which may reduce aliasing at the cost of added structured noise. The discontinuity buffer may then be used to remove this noise. “0043] Path space filtering (PSF) may reuse path elements generated when rendering other pixels of the image to improve the quality of the current pixel. See, for example, U.S. application Ser. No. 14/166,794, filed Jan. 28, 2014, which is hereby incorporated by reference in its entirety. This approach may require a number of choices and heuristics: which data structure to use, what to apply the filtering to, which path elements to store, which set of criteria to use to indicate that a path element can be reused to enhance another path, and how many other paths can be reused in a reasonable time.”; see 4 SPATIOTEMPORAL FILTER of Schied; see 4.1 Temporal filtering of Schied “As in TAA, we require a 2D motion vector associated with each color sample Ci for frame i. This describes geometric motion from the prior frame, and allows us to backproject Ci to its screen space location in the prior frame. By accessing a color history buffer, output by our filter in the prior frame, we can continuously accumulate color samples over multiple frames. For each Ci we backproject to find sampleCi−1 from the color history buffer, and compare the two samples’ depths, object-space normals, and mesh IDs to determine if they are consistent (i.e., on the same surface) These consistency tests use empirical similarity metrics similar to the fragment merge heuristics in prior work [Jouppi and Chang 1999; Kerzner and Salvi 2014]. Consistent samples are accumulated as a new integrated color C 0 i via an exponential moving average… To improve image quality under motion we resample Ci−1 by using a 2 × 2 tap bilinear filter. Each tap individually tests backprojected depths, normals and mesh IDs. If a tap contains inconsistent geometry, the sample is discarded and its weight is uniformly redistributed over consistent taps. If no taps remain consistent, we try a larger 3 × 3 filter to help find thin geometry such as foliage. If we still fail to find consistent geometry, the sample represents a disocclusion, so we discard the temporal history and use C 0 i = Ci” ;see 2. RESERVOIR ALGORITHMS AND ALGORITHM R of VITTER “ All the algorithms we study in this paper are examples of reservoir algorithms. We shall see in the next section that every algorithm for this sampling problem must be a type of reservoir algorithm. The basic idea behind reservoir algorithms is to select a sample of size 2 n, from which a random sample of size n can be . generated. A reservoir algorithm is defined as follows: Definition 1. The first step of any reservoir algorithm is to put the first n records of the file into a “reservoir.” The rest of the records are processed sequentially; records can be selected for the reservoir only as they are processed. An algorithm is a reservoir algorithm if it maintains the invariant that after each record is processed a true random sample of size n can be extracted from the current state of the reservoir”) In addition, the same motivation is used as the rejection for claim 9.
Regarding claim 22, Gautron, Schied and VITTER teach the non-transitory computer-readable storage medium of claim 18, comprising further instructions that, in response to execution by at least one processor of the computing device, cause the computing device to at least:
 combine the first and second reservoirs by computing one or more new values for one or more statistical properties stored in the first and second reservoirs (¶0018] Furthermore, as shown in operation 110, statistical information from the determined properties of the first and second elements of the scene and the selected first set of light paths is determined. In one embodiment, determining the statistical information may include a plurality of additional determination steps. For example, determining the statistical information may include determining a median of quantities of light transmitted by each light path of the first set of light paths. Additionally, determining the statistical information may include determining an average of quantities of light transmitted by each light path of the first set of light paths. Further, determining the statistical information may include determining information representative of a distribution of quantities of light in the first set of light paths.”¶0070 “Using the above statistical per-pixel information criteria may be deduced for PSF. Table 4 illustrates a criterion that may be satisfied by neighboring points on their median values M and M', in accordance with one embodiment. Of course, it should be noted that the criterion shown in Table 4 is set forth for illustrative purposes only, and thus should not be construed as limiting in any manner. TABLE-US-00004 TABLE 4 M - M ' max ( M , M ' ) < M t ##EQU00004## [0071] In one embodiment, Mt may include a user-defined threshold (e.g., equal to 0.9, etc.). This criterion may allow for a fast elimination of samples with overly different median values, for which the histograms would either not overlap, or have a very large deviation making the histogram comparison meaningless. [0072] In another embodiment, the overlap of the stored histograms may be tested by comparing their median and deviation. The histogram comparison may then be performed using an L1 distance to evaluate similarity, and this distance may be compared to a threshold (e.g., 20.0, etc.). [0073] In yet another embodiment, the criteria may first be applied to the diffuse component. As this component tends to have the lower frequency, median and histogram tests for the glossy component may be performed only if the diffuse criteria are satisfied.”; see 4 SPATIOTEMPORAL FILTER of Schied; see 4.1 Temporal filtering of Schied “As in TAA, we require a 2D motion vector associated with each color sample Ci for frame i. This describes geometric motion from the prior frame, and allows us to backproject Ci to its screen space location in the prior frame. By accessing a color history buffer, output by our filter in the prior frame, we can continuously accumulate color samples over multiple frames. For each Ci we backproject to find sampleCi−1 from the color history buffer, and compare the two samples’ depths, object-space normals, and mesh IDs to determine if they are consistent (i.e., on the same surface) These consistency tests use empirical similarity metrics similar to the fragment merge heuristics in prior work [Jouppi and Chang 1999; Kerzner and Salvi 2014]. Consistent samples are accumulated as a new integrated color C 0 i via an exponential moving average… To improve image quality under motion we resample Ci−1 by using a 2 × 2 tap bilinear filter. Each tap individually tests backprojected depths, normals and mesh IDs. If a tap contains inconsistent geometry, the sample is discarded and its weight is uniformly redistributed over consistent taps. If no taps remain consistent, we try a larger 3 × 3 filter to help find thin geometry such as foliage. If we still fail to find consistent geometry, the sample represents a disocclusion, so we discard the temporal history and use C 0 i = Ci” ;see 2. RESERVOIR ALGORITHMS AND ALGORITHM R of VITTER “ All the algorithms we study in this paper are examples of reservoir algorithms. We shall see in the next section that every algorithm for this sampling problem must be a type of reservoir algorithm. The basic idea behind reservoir algorithms is to select a sample of size 2 n, from which a random sample of size n can be . generated. A reservoir algorithm is defined as follows: Definition 1. The first step of any reservoir algorithm is to put the first n records of the file into a “reservoir.” The rest of the records are processed sequentially; records can be selected for the reservoir only as they are processed. An algorithm is a reservoir algorithm if it maintains the invariant that after each record is processed a true random sample of size n can be extracted from the current state of the reservoir”) In addition, the same motivation is used as the rejection for claim 9.
Regarding claim 23, Gautron, Schied and VITTER teach the non-transitory computer-readable storage medium of claim 18, wherein the first reservoir comprises at least one of an output sample, a sum of weights, or a number of lights considered to generate the output sample (¶0012-0013 “FIG. 1 shows a method 100 for determining a quantity of light received by an element of a scene in accordance with one embodiment. As shown in operation 102, a first element of a scene that is associated with a first light path of the scene is identified, where the first light path is associated with a plurality of elements of the scene. In one embodiment, the scene may include a scene to be rendered. In another embodiment, a plurality of objects may be included within the scene. In yet another embodiment, each of the plurality of elements of the scene may include a pixel of the scene”; see 4 SPATIOTEMPORAL FILTER of Schied; see 4.1 Temporal filtering of Schied “As in TAA, we require a 2D motion vector associated with each color sample Ci for frame i. This describes geometric motion from the prior frame, and allows us to backproject Ci to its screen space location in the prior frame. By accessing a color history buffer, output by our filter in the prior frame, we can continuously accumulate color samples over multiple frames. For each Ci we backproject to find sampleCi−1 from the color history buffer, and compare the two samples’ depths, object-space normals, and mesh IDs to determine if they are consistent (i.e., on the same surface) These consistency tests use empirical similarity metrics similar to the fragment merge heuristics in prior work [Jouppi and Chang 1999; Kerzner and Salvi 2014]. Consistent samples are accumulated as a new integrated color C 0 i via an exponential moving average… To improve image quality under motion we resample Ci−1 by using a 2 × 2 tap bilinear filter. Each tap individually tests backprojected depths, normals and mesh IDs. If a tap contains inconsistent geometry, the sample is discarded and its weight is uniformly redistributed over consistent taps. If no taps remain consistent, we try a larger 3 × 3 filter to help find thin geometry such as foliage. If we still fail to find consistent geometry, the sample represents a disocclusion, so we discard the temporal history and use C 0 i = Ci”; see 2. RESERVOIR ALGORITHMS AND ALGORITHM R of VITTER “ All the algorithms we study in this paper are examples of reservoir algorithms. We shall see in the next section that every algorithm for this sampling problem must be a type of reservoir algorithm. The basic idea behind reservoir algorithms is to select a sample of size 2 n, from which a random sample of size n can be . generated. A reservoir algorithm is defined as follows: Definition 1. The first step of any reservoir algorithm is to put the first n records of the file into a “reservoir.” The rest of the records are processed sequentially; records can be selected for the reservoir only as they are processed. An algorithm is a reservoir algorithm if it maintains the invariant that after each record is processed a true random sample of size n can be extracted from the current state of the reservoir”) In addition, the same motivation is used as the rejection for claim 9.
3.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gautron et al, U.S Patent Application Publication No. 20150215512 (“Gautron”) in view of Schied, Christoph, et al. "Spatiotemporal variance-guided filtering: real-time reconstruction for path-traced global illumination." Proceedings of High Performance Graphics. 2017. 1-12. (“Schied”) further in view of Vitter, Jeffrey S. "Random sampling with a reservoir." ACM Transactions on Mathematical Software (TOMS) 11.1 (1985): 37-57. (“VITTER”) further Talbot, Justin F., "Importance Resampling for Global Illumination" (2005). Theses and Dissertations. 663. https://scholarsarchive.byu.edu/etd/663 (“Talbot”)
Regarding claim 17, Gautron, Schied and VITTER teach the method of claim 9, further comprising: selecting the second reservoir for merging with the first reservoir based, at least in part, on comparison of the first property to the second property (¶0077] As shown in Table 5, L is the radiance or irradiance value at the current pixel, and M is the median value computed over the pixel's neighborhood. In practice outliers may be characterized by very high values due to the sampling of paths with low probability. A very large threshold value Rt=25 may then be used to efficiently detect outliers. [0078] In one embodiment, tagging a pixel as an `outlier` may make it non-eligible for contributing to the neighboring pixels, which may avoid spreading the outlier in the PSF window. As one focus is on removing such pixels from the final image, the final value of outlier pixels may be obtained by averaging neighbor values only. Extreme values may then be discarded, which may provide a smoother yet reliable estimate of the lighting at the shaded point.”; ¶0020] Also, as shown in operation 112, a second set of light paths is selected, where each element of the second set of light paths satisfies a second similarity measure with the first light path of the scene and the determined statistical information. In one embodiment, the second set of light paths may be selected from a plurality of existing light paths within the scene. In another embodiment, selecting the second set of light paths that satisfies the second similarity measure may include a plurality of additional determinations. ¶0021] For example, selecting the second set of light paths may include determining a surface normal similarity by comparing a surface normal of the selected elements associated with each of the light paths. Additionally, selecting the second set of light paths may include determining a distance between selected elements associated with each of the light paths. Further, selecting the second set of light paths may include determining a length of each of the light paths. Further still, selecting the second set of light paths may include determining a difference between the determined statistical information for each of the light paths. Also, selecting the second set of light paths may include determining that the light paths are similar if the determined surface normal similarity, distance, length, and statistical information difference are below predetermined threshold values.”; ¶0031-0034 “In one embodiment, performing path space filtering may incorporate one or more techniques (e.g., one or more techniques for filtering, de-noising, etc.). For example, a discontinuity buffer may denoise images by a selective averaging of neighboring pixels. See, for example, "Quasi-Monte Carlo Methods for Photorealistic Image Synthesis" (A. Keller, PhD thesis, University of Kaiserslautern, Germany, 1998), which is hereby incorporated by reference in its entirety. For each pixel the indirect illumination contribution, BRDF value and a surface identifier at the visible point may be stored in the discontinuity buffer. As a post-process the neighborhood of each pixel may be considered: the final value of the pixel may be estimated by averaging the values of neighboring pixels corresponding to the same surface identifier. Further selection may be obtained by measuring the similarity of surface normals. The averaging of values may be performed using uniform weights, or using a normalized filter such as a Gaussian filter.”; RECONSTRUCTION PIPELINE, Reconstruction of Schied “We first demodulate surface albedo (including textures and spatially-varying BRDFs) of directly visible surfaces from our sample colors. This avoids our filter having to prevent overblurring of high-frequency texture details. In other words, we filter untextured illumination components and reapply texturing after reconstruction. Besides removing the need of preventing the filter from overly blurring texture details, this also increases the possible spatial reuse for neighboring samples. In case of multilayer materials we add the per-layer albedos, weighted by their sampling probability. Our reconstruction performs three main steps: temporally accumulating our 1 spp path-traced inputs to increase effective sampling rate, using these temporally augmented color samples to estimate local luminance variance, and using these variance estimates to drive a hierarchical a-trous wavelet filter. Figure 3 provides an ` overview, and Section 4 dives into these steps in greater detail. After reconstruction, we (re-)modulate the filter output with the surface albedo. Post Processing. After reconstruction, we perform post processing similar to many of today’s real-time renderers. Our filtered result goes through a tone mapping operator to handle a high dynamic range. Finally, we perform temporal antialiasing [Karis 2014] to increase temporal stability and filter aliasing along geometric edges that our reconstruction filter preserves.; see Figure 1: Our filter takes (le) 1 sample per pixel path-traced input and (center) reconstructs a temporally stable 1920×1080 image in just 10 ms. Compare to (right) a 2048 samples per pixel path-traced reference. Insets compare our input, our filtered results, and a reference on two regions, and show the impact filltered global illumination has over just direct illumination. Given the noisy input, notice the similarity to the reference for glossy reflections, global illumination, and direct soft shadows”; see 4 SPATIOTEMPORAL FILTER of Schied; see 4.1 Temporal filtering of Schied “As in TAA, we require a 2D motion vector associated with each color sample Ci for frame i. This describes geometric motion from the prior frame, and allows us to backproject Ci to its screen space location in the prior frame. By accessing a color history buffer, output by our filter in the prior frame, we can continuously accumulate color samples over multiple frames. For each Ci we backproject to find sampleCi−1 from the color history buffer, and compare the two samples’ depths, object-space normals, and mesh IDs to determine if they are consistent (i.e., on the same surface) These consistency tests use empirical similarity metrics similar to the fragment merge heuristics in prior work [Jouppi and Chang 1999; Kerzner and Salvi 2014]. Consistent samples are accumulated as a new integrated color C 0 i via an exponential moving average… To improve image quality under motion we resample Ci−1 by using a 2 × 2 tap bilinear filter. Each tap individually tests backprojected depths, normals and mesh IDs. If a tap contains inconsistent geometry, the sample is discarded and its weight is uniformly redistributed over consistent taps. If no taps remain consistent, we try a larger 3 × 3 filter to help find thin geometry such as foliage. If we still fail to find consistent geometry, the sample represents a disocclusion, so we discard the temporal history and use C 0 i = Ci”; see 2. RESERVOIR ALGORITHMS AND ALGORITHM R of VITTER “ All the algorithms we study in this paper are examples of reservoir algorithms. We shall see in the next section that every algorithm for this sampling problem must be a type of reservoir algorithm. The basic idea behind reservoir algorithms is to select a sample of size 2 n, from which a random sample of size n can be . generated. A reservoir algorithm is defined as follows: Definition 1. The first step of any reservoir algorithm is to put the first n records of the file into a “reservoir.” The rest of the records are processed sequentially; records can be selected for the reservoir only as they are processed. An algorithm is a reservoir algorithm if it maintains the invariant that after each record is processed a true random sample of size n can be extracted from the current state of the reservoir”) In addition, the same motivation is used as the rejection for claim 9.   However, Gautron, Schied and VITTER are understood to be silent on the remaining limitation of claim 17.
In the same field of endeavor, Talbot teaches determining a probability of selecting the second reservoir, at least in part, on comparison of the first property to the second property (chapter 2; 2.1 Basic Probability “Probability is the formalized study of uncertainty and randomness. In this section we cover some basic probability definitions and results that we will rely on in this thesis. Monte Carlo integration is based on the common probability results which we describe here. We will also use the results to verify the correctness of our algorithms and to quantify the inevitable error that arises from using a random process”; 2.5.3 Sampling Importance Resampling, “ Sampling Importance Resampling (or more simply, importance resampling) is a common method in computational statistics for generating samples from difficult distributions. It is commonly used in sequential importance sampling and particle filtering [9]. It can also be used to generate samples from Bayesian posterior distributions [10]. Importance resampling was first described by Rubin [23]. Importance resampling can generate samples that approximately have the distribution qˆ C = q. To do so, we generate a set of “proposal” samples from a source distribution, p, weight these samples appropriately, then resample these samples by drawing samples from them with probability proportional to their weights. This algorithm is given below…”)
Therefore, in combination of Gautron, Schied and VITTER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify determining a quantity of light received by element of a scene of Gautron and reconstruction algorithm using spatiotemporal filter of Schied and reservoir algorithms as put the record into a “reservoir” of  VITTER with applying  Sampling Importance Resampling as seen in Talbot because this modification would generate more equally weighted samples for importance sampling (abstract of Talbot).
Thus, the combination of Gautron, Schied, VITTER, Talbot teaches determining a probability of selecting the second reservoir for merging with the first reservoir based, at least in part, on comparison of the first property to the second property
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619